Exhibit 10.1

 

Execution Version

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED
5-YEAR REVOLVING CREDIT AGREEMENT

 

dated as of October 29, 2014

 

among

 

NUSTAR LOGISTICS, L.P.,

 

NUSTAR ENERGY L.P.,

 

The Lenders Party Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

SUNTRUST BANK,
MIZUHO BANK, LTD.,
as Co-Syndication Agents,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

Joint Bookrunners and Joint Lead Arrangers
J.P. MORGAN SECURITIES LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
MIZUHO BANK, LTD.,
WELLS FARGO SECURITIES, LLC,
and PNC CAPITAL MARKETS LLC

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Classification of Loans and Borrowings

25

Section 1.03

Terms Generally

25

Section 1.04

Accounting Terms; GAAP

25

 

 

 

ARTICLE II

THE CREDITS

25

 

 

 

Section 2.01

Commitments

25

Section 2.02

Loans and Borrowings

26

Section 2.03

Requests for Revolving Borrowings

26

Section 2.04

Letters of Credit

27

Section 2.05

Funding of Borrowings

31

Section 2.06

Interest Elections

32

Section 2.07

Termination and Reduction of Commitments

33

Section 2.08

Repayment of Loans; Evidence of Debt

34

Section 2.09

Prepayment of Loans

34

Section 2.10

Fees

35

Section 2.11

Interest

36

Section 2.12

Market Disruption and Alternate Rate of Interest

37

Section 2.13

Increased Costs

38

Section 2.14

Break Funding Payments

39

Section 2.15

Taxes

39

Section 2.16

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

42

Section 2.17

Mitigation Obligations; Replacement of Lenders

44

Section 2.18

Procedures Regarding Increases to the Commitments

44

Section 2.19

Extension of Maturity Date

47

Section 2.20

Dollar Equivalent Determinations

47

Section 2.21

Currency Conversion

48

Section 2.22

Defaulting Lenders

48

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

50

 

 

 

Section 3.01

Organization; Powers

50

Section 3.02

Authorization; Enforceability

50

Section 3.03

Governmental Approvals; No Conflicts

50

Section 3.04

Financial Condition; No Material Adverse Change

50

Section 3.05

Properties

51

Section 3.06

Litigation and Environmental Matters

51

Section 3.07

Compliance with Laws and Agreements

51

Section 3.08

Investment Company Status

51

Section 3.09

Taxes

51

Section 3.10

ERISA

51

Section 3.11

Disclosure

52

Section 3.12

Subsidiaries

52

Section 3.13

Anti-Corruption Laws and Sanctions

52

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE IV

CONDITIONS

53

 

 

 

Section 4.01

Effective Date

53

Section 4.02

Each Credit Event

54

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

54

 

 

 

Section 5.01

Financial Statements and Other Information

54

Section 5.02

Notices of Material Events

56

Section 5.03

Existence; Conduct of Business

57

Section 5.04

Payment of Obligations

57

Section 5.05

Maintenance of Properties; Insurance

57

Section 5.06

Books and Records; Inspection Rights

57

Section 5.07

Compliance with Laws

57

Section 5.08

Use of Proceeds and Letters of Credit

57

Section 5.09

Environmental Laws

58

Section 5.10

Unrestricted Subsidiaries

58

Section 5.11

Subsidiary Guaranty

58

 

 

 

ARTICLE VI

NEGATIVE COVENANTS

59

 

 

 

Section 6.01

Indebtedness

59

Section 6.02

Liens

59

Section 6.03

Fundamental Changes

60

Section 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

61

Section 6.05

Swap Agreements

62

Section 6.06

Restricted Payments

62

Section 6.07

Transactions with Affiliates

62

Section 6.08

Restrictive Agreements

62

Section 6.09

Limitation on Modifications of Other Agreements

63

Section 6.10

Designation and Conversion of Restricted and Unrestricted Subsidiaries; Debt of
Unrestricted Subsidiaries

63

Section 6.11

Financial Condition Covenant

64

 

 

 

ARTICLE VII

EVENTS OF DEFAULT

64

 

 

 

ARTICLE VIII

MLP GUARANTEE

66

 

 

 

Section 8.01

MLP Guarantee

66

Section 8.02

Subrogation

67

Section 8.03

Amendments, Etc

67

Section 8.04

Guarantee Absolute and Unconditional

68

Section 8.05

Reinstatement

69

Section 8.06

Payments

69

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

69

 

 

 

ARTICLE X

MISCELLANEOUS

71

 

 

 

Section 10.01

Notices

71

Section 10.02

Waivers; Amendments

72

Section 10.03

Expenses; Indemnity; Damage Waiver

73

Section 10.04

Successors and Assigns

74

Section 10.05

Survival

77

Section 10.06

Counterparts; Integration; Effectiveness; Electronic Execution

78

Section 10.07

Severability

78

Section 10.08

Right of Setoff

78

Section 10.09

Governing Law; Jurisdiction; Consent to Service of Process

78

Section 10.10

WAIVER OF JURY TRIAL

79

Section 10.11

Headings

79

Section 10.12

Confidentiality

79

Section 10.13

Material Non-Public Information

80

Section 10.14

Interest Rate Limitation

80

Section 10.15

Limitation of Liability

80

Section 10.16

USA PATRIOT Act

81

Section 10.17

Amendment and Restatement of Existing Credit Agreement

81

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SCHEDULES:

 

Schedule 2.01 — Commitments

Schedule 2.04 — LC Issuance Limit

Schedule 3.06 —  Disclosed Matters

Schedule 3.12 —  Subsidiaries

Schedule 6.07 —  Affiliate Agreements

Schedule 6.08 —  Existing Restrictions

 

EXHIBITS:

 

Exhibit A                                             — Form of Assignment and
Assumption

Exhibit B                                             — Form of Opinion of the
Borrower’s and the MLP’s Counsel

Exhibit C-1                                  — Form of Initial Notice of
Commitment Increase

Exhibit C-2                                  — Form of Notice of Confirmation of
Commitment Increase

Exhibit D                                             — Form of Subsidiary
Guarantee Agreement

Exhibit E-1                                   — U.S. Tax Certificate (For
Foreign Lenders that are not Partnerships for U.S. Federal Income Tax Purposes)

Exhibit E-2                                   — U.S. Tax Certificate (For
Foreign Lenders that are Partnerships for U.S. Federal Income Tax Purposes)

Exhibit E-3                                   — U.S. Tax Certificate (For
Foreign Participants that are not Partnerships for U.S. Federal Income Tax
Purposes)

Exhibit E-4                                   — U.S. Tax Certificate (For
Foreign Participants that are Partnerships for U.S. Federal Income Tax Purposes)

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT dated as of October 29,
2014 among NUSTAR LOGISTICS, L.P., a Delaware limited partnership, NUSTAR ENERGY
L.P., a Delaware limited partnership, the LENDERS party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, SUNTRUST BANK and MIZUHO BANK, LTD., as
Co-Syndication Agents, WELLS FARGO BANK, NATIONAL ASSOCIATION, and PNC BANK,
NATIONAL ASSOCIATION, as Co-Documentation Agents.

 

RECITALS

 

A.                                    The Borrower, the MLP, the lenders party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent, have heretofore
entered into that certain 5-Year Revolving Credit Agreement, dated as of May 2,
2012 (as heretofore amended, modified or supplemented, the “Existing Credit
Agreement”).

 

B.                                    The Borrower has requested that the
Lenders, and the Lenders have agreed to, amend and restate the Existing Credit
Agreement, subject to the terms and conditions of this Agreement.

 

C.                                    In consideration of the mutual covenants
and agreements herein contained and of the loans, extensions of credit and
commitments hereinafter referred to, the parties hereto agree as follows:

 

ARTICLE I
Definitions

 

Section 1.01                             Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.  Unless the context requires
otherwise, the term “Administrative Agent” shall include any Affiliate of
JPMorgan Chase Bank, N.A. through which JPMorgan Chase Bank, N.A. shall perform
any of its obligations in such capacity hereunder.

 

“Administrative Agent’s Account” means (a) in the case of Loans and Letters of
Credit denominated in Dollars, the account of the Administrative Agent as
designated in writing from time to time by the Administrative Agent to the
Borrower and the Lenders for such purpose, (b) in the case of Loans and Letters
of Credit denominated in Euros, the account of the Administrative Agent
maintained by the Administrative Agent at its office at JP Morgan Ag, Frankfurt,
SWIFT: CHASDEFX, beneficiary: J.P. Morgan Europe Limited, SWIFT: CHASGB22,
Account No. DE93501108006001600037, or such other account of the Administrative
Agent as is designated in writing from time to time by the Administrative Agent
to the Borrower and the Lenders for such purpose and (c) in the case of Loans
and Letters of Credit denominated in GBP, the account of the Administrative
Agent maintained by the Administrative Agent at its office at JP Morgan Europe
Limited, SWIFT: CHASGB22, Account No. 03043504, Sort Code: 40-52-06, IBAN:
GB82CHAS60924203043504, or such other account of the Administrative Agent as is
designated in writing from time to time by the Administrative Agent to the
Borrower and the Lenders for such purpose.

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreed Currencies” means Dollars, Euros and GBP.

 

“Agency Site” means the Electronic System established by the Administrative
Agent to administer this Agreement.

 

“Agent Party” has the meaning assigned to it in Section 10.01(d).

 

“Agreement” means this Amended and Restated 5-Year Revolving Credit Agreement,
as the same may be amended, modified, supplemented or restated from time to time
in accordance herewith.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for deposits in Dollars plus 1%, provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be
based on the LIBOR Screen Rate at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the MLP, the Borrower or any of their respective
Subsidiaries from time to time concerning or relating to bribery, money
laundering or corruption.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.22 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Revolving Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurocurrency Spread” or “Commitment Fee Rate”,
as the case may be, based upon the ratings by Moody’s and/or S&P, respectively,
applicable on such date to the Index Debt:

 

2

--------------------------------------------------------------------------------


 

Index Debt Ratings

 

ABR Spread

 

Eurocurrency Spread

 

Commitment
Fee Rate

 

Tier 1 Greater than BBB or Baa2

 

0.125

%

1.125

%

0.150

%

Tier 2 BBB or Baa2

 

0.250

%

1.250

%

0.200

%

Tier 3 BBB- or Baa3

 

0.500

%

1.500

%

0.225

%

Tier 4 BB+ or Ba1

 

0.750

%

1.750

%

0.300

%

Tier 5 Less than BB+ or Ba1

 

1.000

%

2.000

%

0.350

%

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (after having established such a rating and
other than by reason of the circumstances referred to in the last sentence of
this definition), then such rating agency shall be deemed to have established a
rating in Tier 5; (ii) if both Moody’s and S&P have established a rating for the
Index Debt and such ratings established or deemed to have been established by
Moody’s and S&P shall fall within different Tiers, then the Applicable Rate
shall be based on the higher of the two ratings, unless one of the two ratings
is two or more Tiers lower than the other, in which case the Applicable Rate
shall be determined by reference to the Tier next below that of the higher of
the two ratings and (iii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.01 or otherwise.  Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

“Applicable Screen Rate” means the EURIBOR Screen Rate or the LIBOR Screen Rate,
as applicable.

 

“Approved Fund” has the meaning assigned to such term in Section 10.04.

 

“Arrangers” means the collective reference to each joint bookrunner and each
joint lead arranger hereunder.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent
condition.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any ERISA Affiliate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means NuStar Logistics, L.P., a Delaware limited partnership.

 

“Borrower Obligations” means the collective reference to all amounts owing by
the Borrower and its Subsidiaries pursuant to this Agreement and the other Loan
Documents, including, without limitation, the unpaid principal of and interest
on the Loans and LC Disbursements and all other obligations and liabilities of
the Borrower (including, without limitation, interest accruing at the then
applicable rate provided in this Agreement after the maturity of the Loans and
LC Disbursements and interest accruing at the then applicable rate provided in
this Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Guaranteed Creditors, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with the
Loan Documents, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Guaranteed Creditors
that are required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements).

 

“Borrowing” means Revolving Loans of the same Type and currency, made, converted
or continued on the same date and, in the case of Eurocurrency Loans, as to
which a single Interest Period is in effect.  A Borrowing may also be referred
to herein as a “Revolving Borrowing.”

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

4

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Borrowing for a LIBOR Quoted Currency or a EURIBOR Borrowing, the term “Business
Day” shall also exclude any day on which banks are not open for general business
in London and (b) if the Borrowing or LC Disbursements which are the subject of
a borrowing, drawing, payment, reimbursement or rate selection are denominated
in Euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in Euro.

 

“Calculation Date” means (a) each day as the Administrative Agent shall from
time to time designate in its sole discretion as a “Calculation Date” and
(b) each Extension Effective Date.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means any of the following events:

 

(a)                                 100% (and not less than 100%) of the issued
and outstanding Equity Interest of the general partner(s) of the Borrower shall
cease to be owned, directly or indirectly, or the Borrower shall cease to be
Controlled, by the MLP; or

 

(b)                                 100% (and not less than 100%) of the limited
partnership interests of the Borrower shall cease to be owned in the aggregate,
directly or indirectly, by the MLP; or

 

(c)                                  the occurrence of any transaction that
results in any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) other than a Permitted Holder becoming the Beneficial
Owner, directly or indirectly, of more than 50% of the general partner interests
in the MLP.

 

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law,” regardless of the date enacted, adopted, issued
or implemented.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“COF Rate” has the meaning given such term in Section 2.12(a).

 

5

--------------------------------------------------------------------------------


 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 2.17 or Section 10.04.  The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
other documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.  The initial aggregate amount of the
Lenders’ Commitments is $1,500,000,000.

 

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Rate”.

 

“Commitment Increase Effective Date” has the meaning assigned such term in
Section 2.18.

 

“Communications” has the meaning assigned to it in Section 10.01(d).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consenting Lenders” has the meaning set forth in Section 2.19(b).

 

“Consolidated Debt” means, for any day, all Indebtedness of the MLP and its
Restricted Subsidiaries (excluding (a) the principal amount of Hybrid Equity
Securities in an aggregate amount not to exceed 15% of Total Capitalization and
(b) the Excluded Go-Zone Bond Proceeds in an aggregate amount not to exceed
$350,000,000), on a consolidated basis, as of such day.

 

“Consolidated Debt Coverage Ratio” means, for any day, the ratio of
(a) Consolidated Debt as of the last day of the then most recent Rolling Period
over (b) Consolidated EBITDA for such Rolling Period.

 

“Consolidated EBITDA” means, without duplication, as to the MLP and its
Restricted Subsidiaries, on a consolidated basis for each Rolling Period, the
amount equal to Consolidated Operating Income for such period (a) plus the
following to the extent deducted from Consolidated Operating Income in such
period:  (i) depreciation and amortization; and (ii) other non-cash charges for
such period (including any non-cash losses or negative adjustments under FASB
ASC 815 (and any statements replacing, modifying or superseding such statement)
as the result of changes in the fair market value of derivatives); (b) minus all
non-cash income added to Consolidated Operating Income in such period (including
any non-cash gains or positive adjustments under FASB ASC 815 (and any
statements replacing, modifying or superseding such statement) as the result of
changes in the fair market value of derivatives); (c) plus any Material Project
EBITDA Adjustments for such period; (d) plus cash distributions received from
joint ventures and Unrestricted Subsidiaries during such period, provided that
the aggregate amount of all such cash distributions included pursuant to this
clause (d) during any period shall not exceed 20% of the total actual
Consolidated EBITDA of the MLP and its Restricted Subsidiaries for such period
(which total actual Consolidated EBITDA shall be determined without including
any Material Project EBITDA Adjustments or any adjustments in respect of any
acquisitions or dispositions as provided in this definition); and (e) plus any
proceeds received from business interruption insurance provided that such
proceeds are received during any Rolling Period with respect to an event or
events that occurred during such Rolling Period; provided that Consolidated
EBITDA shall be adjusted from time to time as necessary to give pro forma effect
to permitted acquisitions or Investments (other than Joint Venture Interests) or
sales or other transfers of property by the MLP and its Restricted Subsidiaries
(including any contributions of assets to joint ventures not otherwise
prohibited hereby).

 

6

--------------------------------------------------------------------------------


 

“Consolidated Net Tangible Assets” means, as of any date of determination, the
aggregate amount of assets of the MLP and its Restricted Subsidiaries (less
applicable accumulated depreciation, depletion and amortization and other
reserves and other properly deductible items) after deducting therefrom (a) all
current liabilities (excluding current maturities of long term debt) and (b) all
goodwill, trade names, trademarks, patents and other like intangibles, all as
set forth on the consolidated balance sheet of the MLP and its Restricted
Subsidiaries, and computed in accordance with GAAP, as of the last day of the
most recent Rolling Period for which financial statements have been delivered
pursuant to Section 5.01(a) or Section 5.01(b).

 

“Consolidated Net Worth” means, at any time, an amount equal to the consolidated
partners’ equity of the MLP and its Restricted Subsidiaries.

 

“Consolidated Operating Income” means, as to the MLP and its Restricted
Subsidiaries on a consolidated basis for each Rolling Period, the amount equal
to gross margin minus operating expenses, general and administrative expenses,
depreciation and amortization, and taxes other than income taxes, in each case
for such period.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Material Indebtedness” means Indebtedness of the MLP or any Subsidiary
of the MLP in an aggregate principal amount exceeding $200,000,000.

 

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

 

“Credit Party” means the Administrative Agent, each Issuing Bank or any other
Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance reasonably satisfactory to it and the Administrative Agent, or (d) has
become the subject of a Bankruptcy Event.

 

7

--------------------------------------------------------------------------------


 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount and (b) with respect to any amount in any
currency other than Dollars, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 2.20 using the
Exchange Rate with respect to such currency at the time in effect for such
amount under the provisions of such Section.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any Issuing Bank or any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the MLP or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any member
interests in a limited liability company, and general or limited partnership
interests in a partnership, any and all equivalent ownership interests in a
Person and any and all warrants, options or other rights to purchase any of the
foregoing.  In addition, “Equity Interest” shall include, without limitation,
with respect to the Borrower, the limited partner interests of the Borrower and
the General Partner Interests and, with respect to the MLP, the Units and the
general partner interest of the MLP.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

8

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the MLP, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the MLP or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the MLP or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
MLP or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the MLP or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the MLP or any ERISA Affiliate of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.

 

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, the EURIBOR Screen Rate; provided that if any EURIBO Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the EURIBO Rate.

 

“EURIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Screen Rate”.

 

“Euro” or “€”means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

 

“Euro Sublimit” means $250,000,000, as such amount may be increased from time to
time pursuant to Section 2.18.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate or the EURIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any statute successor thereto.

 

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such other
currency may be exchanged into Dollars at the time of determination on such day
as set forth on the Reuters WRLD Page for such currency.  In the event that such
rate does not appear on any Reuters WRLD Page, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by

9

--------------------------------------------------------------------------------


 

the Administrative Agent and the Borrower or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such day for the purchase of Dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Excluded Go-Zone Bond Proceeds” means, at any time, an amount equal to the net
proceeds from the issuance of Go-Zone Bonds to the extent such proceeds are held
at such time in one or more “Project Funds” (as such term is defined in the
applicable Go-Zone Bond Indenture).

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.17(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.15, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.15(f), and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning given such term in the recitals
hereto.

 

“Extension Confirmation Date” has the meaning set forth in Section 2.19(b).

 

“Extension Effective Date” has the meaning set forth in Section 2.19(b).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Financial Officer” means with respect to any Person, the chief accounting
officer, chief financial officer, treasurer or controller of such Person.

 

10

--------------------------------------------------------------------------------


 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“GBP” and “£” denote the lawful currency of the United Kingdom.

 

“GBP Sublimit” means $250,000,000, as such amount may be increased from time to
time pursuant to Section 2.18.

 

“General Partner” means NuStar GP, Inc., a Delaware corporation.

 

“General Partner Interest” means all general partner interests in the Borrower.

 

“Go-Zone Bond” means any bond issued pursuant to a Go-Zone Bond Indenture.

 

“Go-Zone Bond Indentures” means, collectively: (a) the Indenture of Trust dated
as of June 1, 2008 between Parish of St. James, State of Louisiana and U.S. Bank
National Association, as Trustee; (b) the Indenture of Trust dated as of July 1,
2010 between Parish of St. James, State of Louisiana and U.S. Bank National
Association, as Trustee; (c) the Indenture of Trust dated as of October 1, 2010
between Parish of St. James, State of Louisiana and U.S. Bank National
Association, as Trustee; (d) the Indenture of Trust dated as of December 1, 2010
between Parish of St. James, State of Louisiana and U.S. Bank National
Association, as Trustee; (e) the Indenture of Trust dated as of August 1, 2011
between Parish of St. James, State of Louisiana and U.S. Bank National
Association, as Trustee; and (f) any other indenture of trust on the same or
substantially the same terms as those contained in the indentures described in
the foregoing clauses (a) through (e), provided that the Go-Zone Bonds issued
thereunder are for the purpose of financing the acquisition or construction of
nonresidential real property to be located in the geographical limits of the
Gulf Opportunity Zone as provided in the Gulf Opportunity Zone Act of 2005.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranteed Creditors” means the collective reference to the Administrative
Agent, each Issuing Bank and the Lenders.

 

11

--------------------------------------------------------------------------------


 

“Guarantor” means each of the MLP, NPOP, and each Subsidiary and other Person
that from time to time executes and delivers a Subsidiary Guaranty (or becomes a
party thereto by executing and delivering a supplement thereto or otherwise),
other than any such Person that is released from such Subsidiary Guaranty in
accordance with the terms thereof.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hybrid Equity Securities” means, on any date (the “determination date”), any
securities issued by the Borrower or a financing vehicle of the Borrower, other
than common stock, that meet the following criteria: (a) the Borrower
demonstrates that such securities receive at least 50% equity credit from at
least two Nationally Recognized Statistical Rating Organizations (NRSROs), and
(b) such securities require no repayments or prepayments and no mandatory
redemptions or repurchases, in each case, prior to at least 91 days after the
later of the termination of the Commitments and the repayment in full of the
Borrower Obligations.  As used in this definition, “mandatory redemption” shall
not include conversion of a security into common stock.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Screen Rate.”

 

“Increasing Lender” has the meaning assigned to such term in Section 2.18.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments or by any other securities providing for the mandatory
payment of money (including, without limitation, preferred stock subject to
mandatory redemption or sinking fund provisions), (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all non-contingent obligations of such Person as an account party in respect
of letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
obligations of such Person with respect to any arrangement, directly or
indirectly, whereby such Person or its Subsidiaries shall sell or transfer any
material asset, and whereby such Person or any of its Subsidiaries shall then or
immediately thereafter rent or lease as lessee such asset or any part thereof,
and (l) all Securitization Obligations.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

 

“Indenture” means the NuStar Logistics Indenture.

 

12

--------------------------------------------------------------------------------


 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person other than the
Guarantors or subject to any other credit enhancement.

 

“Information Memorandum” means the Confidential Information Memorandum dated
October 2014 relating to the Borrower and the Transactions.

 

“Initial Notice of Commitment Increase” has the meaning assigned to such term in
Section 2.18.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.06.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six-months
thereafter (or, with the consent of each Lender, such other period as the
Lenders and the Borrower shall mutually agree upon), as the Borrower may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Interpolated  Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of  decimal places as the relevant Applicable
Screen Rate) determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Applicable Screen
Rate (for the longest period for which the Applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the Applicable Screen Rate for the shortest period (for which such
Applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, as of the Specified Time on the
Quotation Day for such Interest Period.  When determining the rate for a period
which is less than the shortest period for which the relevant Applicable Screen
Rate is available, the Applicable Screen Rate for purposes of clause (a) above
shall be deemed to be the overnight screen rate where “overnight screen rate”
means, in relation to any currency, the overnight rate for such currency
determined by the Administrative Agent from such service as the Administrative
Agent may select.

 

“Investment” means, as applied to any Person, (a) any direct or indirect
purchase or other acquisition by such Person of any Equity Interests in any
other Person, (b) any direct or indirect loan, advance or capital contribution
by such Person to any other Person, including all Indebtedness and receivables
from such other Person which are not current assets or did not arise from sales
to such other

 

13

--------------------------------------------------------------------------------


 

Person in the ordinary course of business, (c) any Swap Agreement entered into
by such Person other than Permitted Swap Agreements and (d) any direct or
indirect purchase or other acquisition by such Person of all or substantially
all of the property and assets or business of another Person or assets that
constitute a business unit, line of business or division of another Person.  In
addition, a Letter of Credit issued hereunder on behalf or for the benefit of
any Joint Venture Interest or any Unrestricted Subsidiary shall constitute an
“Investment” in such Joint Venture Interest or such Unrestricted Subsidiary for
the purposes hereof.  The amount of any Investment described in clause (c) above
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Person would be required to pay if such Swap Agreement were terminated
at such time.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., SunTrust Bank, Mizuho
Bank, Ltd. Wells Fargo Bank, National Association, PNC Bank, National
Association, and any other Lender acceptable to the Administrative Agent and the
Borrower (such consent not to be unreasonably withheld) that agrees to become an
Issuing Bank hereunder pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, in each case, in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.04(i).  Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Joint Venture Interest” means an acquisition of or Investment in Equity
Interests in another Person, held directly or indirectly by the MLP, that will
not be a Subsidiary after giving effect to such acquisition or Investment.

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.  The LC Exposure of
any Issuing Bank at any time shall be the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit issued by such Issuing Bank at such
time plus (b) the aggregate amount of all LC Disbursements made by such Issuing
Bank that have not yet been reimbursed by or on behalf of the Borrower at such
time.

 

“LC Issuance Limit” means, for any Issuing Bank, the maximum aggregate amount
specified for such Issuing Bank on Schedule 2.04, as such amount may be
increased or decreased from time to time as agreed by such Issuing Bank and the
Borrower in a writing delivered by such Issuing Bank to the Administrative
Agent, and in the case of any Lender that becomes an Issuing Bank after the
Effective Date, an amount agreed by such Issuing Bank, either in the aggregate
or individually, with respect to one or more Letters of Credit, and specified in
a writing delivered by such Issuing Bank to the Administrative Agent and the
Borrower.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.18 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes each Issuing Bank.

 

14

--------------------------------------------------------------------------------


 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lending Office” means, with respect to any Lender, the “Lending Office” of such
Lender (or an Affiliate of such Lender) designated for each Type and/or currency
of Loan or Letter of Credit in the Administrative Questionnaire submitted by
such Lender or such other office of such Lender (or an Affiliate of such Lender)
as such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office by which its Loans and Letters of Credit of such Type
and/or currency are to be made and maintained.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the applicable LIBOR Screen Rate; provided that if any LIBO Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“LIBOR Quoted Currency” means Dollars and GBP.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Screen Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, the Subsidiary Guaranty, any notes issued
pursuant to Section 2.08(d), and any Letter of Credit, as each such agreement
may be amended, supplemented or otherwise modified from time to time as
permitted hereby, and any and all instruments, certificates, or other agreements
delivered in connection with the foregoing.

 

“Loan Party” means the Borrower and each Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the MLP and its
Restricted Subsidiaries (including the Borrower) taken as a whole, (b) the
ability of the MLP, the Borrower or any Guarantor to perform any of their
obligations under this Agreement or any other Loan Document or (c) the rights of
or benefits available to the Lenders under this Agreement or any other Loan
Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the MLP and its Restricted Subsidiaries in an aggregate principal amount
exceeding $50,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the MLP or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to

 

15

--------------------------------------------------------------------------------


 

any netting agreements) that such Person would be required to pay if such Swap
Agreement were terminated at such time.

 

“Material Project” means each new pipeline, storage facility, processing plant
or other capital expansion project wholly owned by the MLP or its Restricted
Subsidiaries, the construction of which commenced after November 30, 2010 and
which has a budgeted capital cost exceeding $25,000,000.

 

“Material Project EBITDA Adjustments” means, with respect to each Material
Project, (a) for any Rolling Period ending on or prior to the last day of the
fiscal quarter during which the Material Project is completed, a percentage
(based on the then-current completion percentage of the Material Project) of an
amount determined by the Borrower as the projected Consolidated EBITDA
attributable to such Material Project and designated in a certificate of a
Responsible Officer of the Borrower as described in the next sentence of this
definition (such amount to be determined by the Borrower in good faith and in a
commercially reasonable manner based on contracts relating to such Material
Project, the creditworthiness of the other parties to such contracts and
projected revenues from such contracts, capital costs and expenses, scheduled
completion, and other similar factors deemed appropriate by the Borrower) shall
be added to actual Consolidated EBITDA for the MLP and its Restricted
Subsidiaries for the fiscal quarter in which construction of such Material
Project commences and for each fiscal quarter thereafter until completion of the
Material Project (net of any actual Consolidated EBITDA attributable to such
Material Project following its completion); provided that if construction of the
Material Project is not completed by the scheduled completion date, then the
foregoing amount shall be reduced by the following percentage amounts depending
on the period of delay for completion (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) longer than 90 days, but not
more than 180 days, 25%, (ii) longer than 180 days but not more than 270 days,
50%, and (iii) longer than 270 days, 100%; and (b) for each Rolling Period
ending on the last day of the first, second and third fiscal quarters,
respectively, immediately following the fiscal quarter during which the Material
Project is completed, an amount equal to the projected Consolidated EBITDA
attributable to the Material Project for the period from but excluding the end
of such Rolling Period through and including the last day of the fourth fiscal
quarter following the fiscal quarter during which the Material Project is
completed shall be added to Consolidated EBITDA for such Rolling Period (net of
any actual Consolidated EBITDA attributable to the Material Project for the
period from and including the date of completion through and including the last
day of the fiscal quarter during which the Material Project is completed). 
Notwithstanding the foregoing, (i) no such additions shall be allowed with
respect to any Material Project unless the Borrower shall have delivered to the
Administrative Agent and the Lenders a certificate of a Responsible Officer of
the Borrower certifying as to the amount determined by the Borrower as the
projected Consolidated EBITDA attributable to such Material Project, together
with a reasonably detailed explanation of the basis therefor and such other
information and documentation as the Administrative Agent or any Lender may
reasonably request, such certificate, explanation and other information and
documentation delivered by the Borrower shall be deemed in form and substance
satisfactory to the Administrative Agent and the Required Lenders unless the
Administrative Agent or the Required Lenders object thereto within 10 Business
Days after receipt thereof, and (ii) the aggregate amount of all Material
Project EBITDA Adjustments during any period shall be limited to 20% of the
total actual Consolidated EBITDA of the MLP and its Subsidiaries for such period
(which total actual Consolidated EBITDA shall be determined without including
any Material Project EBITDA Adjustments or any adjustments in respect of any
acquisitions or dispositions as provided in the definition of Consolidated
EBITDA).

 

“Material Subsidiary” means, with respect to the MLP, any Restricted Subsidiary
that meets any of the following conditions: (i) the MLP’s and its other
Restricted Subsidiaries’ equity in the income from continuing operations before
interest expense and all income taxes of such Restricted Subsidiary exceeds 10%
of such income of the MLP and its Restricted Subsidiaries consolidated for the
most recently completed fiscal year or (ii) the MLP’s and its other Restricted
Subsidiaries’ proportionate share of the

 

16

--------------------------------------------------------------------------------


 

total assets (after intercompany eliminations) of such Restricted Subsidiary
exceeds 10% of the total assets of the MLP and its Restricted Subsidiaries
consolidated as of the end of the most recently completed fiscal year.

 

“Maturity Date” means October 29, 2019, and for any Lender agreeing to extend
its Maturity Date pursuant to Section 2.19, the date on October 29th in each
year thereafter pursuant to which the Maturity Date has been extended, but in no
event later than October 29, 2021.

 

“MLP” means NuStar Energy L.P., a Delaware limited partnership.

 

“MLP Obligations” means the collective reference to (i) the Borrower Obligations
and (ii) all obligations and liabilities of the MLP which may arise under or in
connection with any Loan Document to which the MLP is a party, in each case
whether on account of guarantee obligations, reimbursement obligations, loan
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to any Guaranteed Creditor
under any Loan Document).

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor rating
organization).

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which the MLP or any ERISA Affiliate makes or is
obligated to make contributions.

 

“New Funds Amount” means the amount by which a New Lender’s or an Increasing
Lender’s outstanding Loans increase as of a Commitment Increase Effective Date
(without regard to any such increase as a result of Borrowings made on such
Commitment Increase Effective Date).

 

“New Lender” has the meaning assigned to such term in Section 2.18.

 

“Non-Defaulting Lender” means and includes each Lender other than a Defaulting
Lender.

 

“Notice of Confirmation of Commitment Increase” has the meaning assigned to such
term in Section 2.18.

 

“NPOP” means NuStar Pipeline Operating Partnership L.P., a Delaware limited
partnership (formerly known as Kaneb Pipeline Operating Partnership, L.P.).

 

“NuStar Logistics Indenture” means that certain Indenture dated as of July 15,
2002 among the MLP, the Borrower and Wells Fargo Bank, National Association (the
“NuStar Logistics Trustee”), as amended and supplemented by a First Supplemental
Indenture thereto dated as of July 15, 2002, a Second Supplemental Indenture
thereto dated as of March 18, 2003, a Third Supplemental Indenture dated as of
July 1, 2005, a Fourth Supplemental Indenture thereto dated as of April 4, 2008,
a Fifth Supplemental Indenture thereto dated as of August 12, 2010, a Sixth
Supplemental Indenture thereto dated as of February 2, 2012,  and a Seventh
Supplemental Indenture thereto dated as of August 19, 2013, by and among the
Borrower, the MLP as guarantor, NPOP, as affiliate guarantor and the NuStar
Logistics Trustee.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

17

--------------------------------------------------------------------------------


 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).

 

“Participant” has the meaning assigned to such term in Section 10.04(c).

 

“Participant Register” has the meaning assigned to such term in
Section 10.04(c).

 

“Overnight Eurocurrency Rate” means, for any amount payable in Euros or GBP, as
applicable, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in Euros or GBP, as applicable (or
if such amount due remains unpaid for more than three (3) Business Days, then
for such other period of time as the Administrative Agent may elect) for
delivery in immediately available and freely transferable funds would be offered
by the Administrative Agent to major banks in the interbank market upon request
of such major banks for Euros or GBP, as applicable, as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in Euros or GBP, as applicable.

 

“Partially Increasing Lender” has the meaning assigned to such term in
Section 2.18.

 

“Partnership Agreement (Borrower)” means the Agreement of Limited Partnership of
the Borrower among the General Partner and the MLP in the form previously
provided to the Lenders, as amended, modified and supplemented from time to time
in accordance herewith.

 

“Partnership Agreement (MLP)” means the Third Amended and Restated Agreement of
Limited Partnership of the MLP dated as of March 18, 2003, as amended, modified
and supplemented from time to time in accordance herewith.

 

“Patriot Act” has the meaning assigned to such term in Section 10.16.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

18

--------------------------------------------------------------------------------


 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (j) of Article VII;

 

(f)            easements, zoning restrictions, rights-of-way, minor
irregularities in title, boundaries, or other survey defects, servitudes,
permits, reservations, exceptions, zoning regulations, conditions, covenants,
mineral or royalty rights or reservations or oil, gas and mineral leases and
rights of others in any property of the MLP or any Subsidiary for streets,
roads, bridges, pipes, pipe lines, railroads, electric transmission and
distribution lines, telegraph and telephone lines, the removal of oil, gas or
other minerals or other similar purposes, flood control, water rights, rights of
others with respect to navigable waters, sewage and drainage rights and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the MLP or any Subsidiary; provided that the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness; and

 

(g)           Liens securing an obligation of a third party neither created,
assumed nor Guaranteed by the MLP or any Subsidiary upon lands over which
easements or similar rights are acquired by the MLP or any Subsidiary in the
ordinary course of business of the MLP or any Subsidiary.

 

“Permitted Holder” means NuStar GP Holdings, LLC, a Delaware limited liability
company, or any successor to NuStar GP Holdings, LLC.

 

“Permitted Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a short
term deposit rating of no lower than A2 or P2, as such rating is set forth by
S&P or Moody’s, respectively;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

 

(e)           investments in short term debt obligations of an issuer rated at
least BBB by S&P’s or Baa2 by Moody’s, and maturing within 30 days from the date
of acquisition, in an aggregate amount not to exceed $50,000,000 at any time.

 

“Permitted Swap Agreements” has the meaning assigned to such term in
Section 6.05.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

19

--------------------------------------------------------------------------------


 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the MLP or any ERISA Affiliate
contributes or has an obligation to contribute and is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Pro Forma Compliance” means, for any day, that the MLP is in pro forma
compliance with the Consolidated Debt Coverage Ratio covenant set forth in
Section 6.11, as such ratio is recomputed using (a) Consolidated Debt as of the
last day of the most recently ended fiscal quarter of the MLP for which
financial statements have been delivered pursuant to Section 5.01(a) or
Section 5.01(b) plus any additional Indebtedness incurred pursuant to
Section 6.01(a) and Section 6.01(f) since such last day over (b) Consolidated
EBITDA for the then most recent Rolling Period for which financial statements
have been delivered pursuant to Section 5.01(a) or Section 5.01(b).  For the
avoidance of doubt, for this purpose, Consolidated EBITDA shall be adjusted to
give pro forma effect to permitted acquisitions or Investments (other than Joint
Ventures) or sales of property by the MLP and its Restricted Subsidiaries.

 

“Quotation Day” means, with respect to any Borrowing for any Interest Period,
(a) if the currency is GBP, the first day of such Interest Period, (b) if the
currency is Dollars, two Business Days prior to the commencement of such
Interest Period, and (c) if the currency is Euro, two Target Days prior to the
commencement of such Interest Period; unless, in each case, market practice
differs in the Relevant Interbank Market, in which case the Quotation Day will
be determined by the Administrative Agent in accordance with market practice in
such Relevant Interbank Market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Relevant Interbank Market” means (a) with respect to any LIBOR Quoted Currency,
the London interbank market and (b) with respect to Euro, the European interbank
market.

 

“Reducing Lender” has the meaning assigned to such term in Section 2.18.

 

“Reduction Amount” means the amount by which a Reducing Lender’s or a Partially
Increasing Lender’s outstanding Loans decrease as of a Commitment Increase
Effective Date (without regard to any such increase as a result of Borrowings
made on such Commitment Increase Effective Date).

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:

 

20

--------------------------------------------------------------------------------


 

(a)           in relation to EURIBOR Loans, as the rate which the relevant
Reference Bank assesses to be the rate at which Euro interbank term deposits in
Euro and for the relevant period are offered for spot value (T+2) by one prime
bank to another prime bank within the EMU zone; and

 

(e)           in relation to Loans in any currency other than Euro, as the rate
at which the relevant Reference Bank could borrow funds in the London interbank
market in the relevant currency and for the relevant period, were it to do so by
asking for and then accepting interbank offers in reasonable market size in that
currency and for that period.

 

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Borrower; provided that at least three Reference
Banks shall be appointed; provided, further, that no Lender shall be obligated
to be a Reference Bank without its consent.

 

“Register” has the meaning set forth in Section 10.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, trustees, administrators, directors,
officers, employees, agents and advisors of such Person and such Person’s
Affiliates.

 

“Required Lenders” means, at any time, Non-Defaulting Lenders having Revolving
Credit Exposures and unused Commitments representing greater than 50% of the sum
of the total Revolving Credit Exposures and unused Commitments at such time.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, with the exception of a Unit split, combination,
or dividend, in each case so long as the only consideration paid in connection
therewith is an in-kind payment of additional Units) with respect to any Equity
Interest of the MLP or any Subsidiary, or any payment (whether in cash,
securities or other property, with the exception of a Unit split, combination,
or dividend, in each case so long as the only consideration paid in connection
therewith is an in-kind payment of additional Units), including any sinking fund
or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interest of the MLP
or any option, warrant or other right to acquire any such Equity Interest of the
MLP.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.  For the avoidance of doubt, the Borrower is a Restricted Subsidiary
of the MLP, the Borrower may not be an Unrestricted Subsidiary and each
Subsidiary that is a Guarantor must be a Restricted Subsidiary.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“Rolling Period” means any period of four consecutive fiscal quarters.

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill
Companies, Inc. (or any successor rating organization).

 

21

--------------------------------------------------------------------------------


 

“Sanctioned Country” means, at any time, a country or territory which is itself,
or whose government is, the subject or target of any Sanctions broadly
restricting or prohibiting dealing with such country, territory or government
(at the time of this Agreement, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
(including by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, or the U.S. Department of Commerce), or
by the United Nations Security Council, the European Union or any EU member
state, or Her Majesty’s Treasury, (b) any Person located, operating, organized
or resident in a Sanctioned Country or (c) any Person directly or indirectly
owned or controlled by any such Person or Persons.

 

“Sanctions” means economic or financial sanctions or trade embargoes or
restricted measures imposed, administered or enforced from time to time by
(a) the U.S. government, including those administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.

 

“Screen Rate” means, with respect to (a) any LIBOR Borrowing in any LIBOR Quoted
Currency and for any applicable Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for such LIBOR Quoted Currency for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion (the “LIBOR Screen Rate”)
as of the Specified Time on the Quotation Day for such Interest Period; and
(b) any EURIBOR Borrowing and for any applicable Interest Period, the rate per
annum determined by the Banking Federation of the European Union for Euro for a
period equal in length to such Interest Period appearing on the applicable
page of the Reuters screen that displays such rate (or, in the event such rate
does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion (the “EURIBOR Screen
Rate”) as of the Specified Time on the Quotation Day for such Interest Period;
provided, that, if a LIBOR Screen Rate or a EURIBOR Screen Rate, as applicable,
shall not be available at the applicable time for the  applicable Interest
Period (the “Impacted Interest Period”), then the Screen Rate for such currency
and Interest Period shall be the Interpolated  Rate,  subject to Section 2.12;
provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Securitization Entity” means any Person engaged solely in the business of
effecting Securitization Transactions and related activities.

 

“Securitization Obligations” has the meaning given such term in the definition
of Securitization Transaction.

 

“Securitization Transaction” means any transaction in which the Borrower or a
Restricted Subsidiary sells or otherwise transfers accounts receivable or other
rights to payment (whether existing or

 

22

--------------------------------------------------------------------------------


 

arising in the future) and assets related thereto (a) to one or more purchasers
or (b) to a special purpose entity that (i) borrows under a loan secured by or
issues securities payable from such accounts receivable or other rights to
payment (or undivided interests therein) and related assets or (ii) sells or
otherwise transfers such accounts receivable or other rights to payment (or
undivided interests therein) and related assets to one or more purchasers,
whether or not amounts received in connection with the sale or other transfer of
such accounts receivable or other rights to payment and related assets to an
entity referred to in clause (a) or (b) above would under GAAP be accounted for
as liabilities on a consolidated balance sheet of the Borrower.  The amount of
any Securitization Transaction (“Securitization Obligations”) shall be deemed at
any time to be (1) the aggregate outstanding principal or stated amount of the
borrowings or securities in connection with the transactions referred to in
clause (b)(i) of the preceding sentence; (2) the outstanding amount of capital
invested in or unrecovered outstanding purchase price paid in connection with a
transaction referred to in clause (b)(ii) of the preceding sentence; or (3) if
there shall be no such principal or stated amount or outstanding capital
invested or unrecovered purchase price, the uncollected amount of the accounts
receivable transferred to such purchaser(s) pursuant to such Securitization
Transaction net of any such accounts receivable that have been written off as
uncollectible and any discount in the purchase price thereof.

 

“Specified Time” means in relation to a Loan in (a) a LIBOR Quoted Currency, as
of 11:00 a.m., London time, and (b) Euros, as of 11:00 a.m., Brussels time.

 

“Standard Ratio” has the meaning given such term in Section 6.11.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Services Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in the applicable currency, expressed in the case
of each such requirement as a decimal.  Such reserve, liquid asset, fees or
similar requirements shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board.  Eurocurrency Loans shall
be deemed to be subject to such reserve, liquid asset, fee or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board or any comparable
regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve, liquid asset or similar
requirement.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means: (a) with respect to the MLP, any subsidiary of the MLP
(including the Borrower) and (b) with respect to the Borrower, any subsidiary of
the Borrower.

 

23

--------------------------------------------------------------------------------


 

“Subsidiary Guaranty” means any guaranty executed and delivered pursuant to
Section 5.11, including the Amended and Restated Subsidiary Guaranty Agreement
substantially in the form of Exhibit D, as from time to time amended, modified,
or supplemented.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the MLP or the
Subsidiaries shall be a Swap Agreement.

 

“Target Days” means any day on which TARGET2 is open.

 

“TARGET2” means the Trans-European Automated Real-Time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in Euros.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Capitalization” means, at the date of any determination thereof, the sum
of (a) all Indebtedness of the MLP and its Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP plus (b) Consolidated Net Worth.

 

“Transactions” means the execution, delivery and performance by the Borrower and
the MLP of this Agreement, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, and the execution,
delivery and performance of the Subsidiary Guaranty.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the EURIBO Rate or the
Alternate Base Rate.

 

“Units” means the common units of limited partner interests in the MLP.

 

“Unrestricted Subsidiary” means any Subsidiary (other than the Borrower or any
Guarantor) designated as such on Schedule 3.12 or which the Borrower has
designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary pursuant to Section 6.10(b).

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“Wholly-Owned Subsidiary” means, in respect of any Person, any subsidiary of
such Person, all of the Equity Interests of which (other than director’s
qualifying shares, as may be required by law) is owned by such Person, either
directly or indirectly through one or more Wholly-Owned Subsidiaries of such
Person.  Unless otherwise indicated herein, each reference to the term
“Wholly-Owned Subsidiary” shall mean a Wholly-Owned Subsidiary of the MLP.

 

24

--------------------------------------------------------------------------------


 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02          Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”).  Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).

 

Section 1.03          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

Section 1.04          Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until  such notice shall have
been withdrawn or such provision  amended in accordance herewith.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of MLP, the
Borrower or any Subsidiary at “fair value”, as defined therein.

 

ARTICLE II
The Credits

 

Section 2.01          Commitments.  Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower in the
Agreed Currencies from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) the Dollar Equivalent
(determined on the date by which a Borrowing Request in respect thereof is
required to be delivered pursuant to Section 2.03) of such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment, (b) the Dollar Equivalent
(determined as of the date by which a Borrowing request in respect thereof is
required to be delivered pursuant to Section 2.03) of the total Revolving Credit
Exposures exceeding the total Commitments, (c) the total Revolving Credit
Exposures in Euros exceeding

 

25

--------------------------------------------------------------------------------


 

the Euro Sublimit, or (d) the total Revolving Credit Exposures in GBP exceeding
the GBP Sublimit.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

 

Section 2.02          Loans and Borrowings.  (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(b)           Subject to Section 2.12, each Revolving Borrowing shall be
comprised (i) in the case of Revolving Borrowings denominated in Dollars,
entirely of ABR Loans or LIBOR Loans as the Borrower may request in accordance
herewith, (ii) in the case of Revolving Borrowings denominated in Euros,
entirely of EURIBOR Loans and (iii) in the case of Revolving Borrowings
denominated in GBP, entirely of LIBOR Loans; provided, that each ABR Loan shall
only be made in Dollars.  Each Lender at its option may make any Eurocurrency
Loan denominated in Dollars by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.  Each Lender shall make each
Eurocurrency Loan denominated in Euros or GBP from its applicable Lending
Office.

 

(c)           At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, the Dollar Equivalent of such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 (in each case, determined on the date by which a Borrowing Request or
Interest Election Request is required to be delivered pursuant to Section 2.03
or Section 2.06, respectively).  At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.04(e). 
Borrowings of more than one Type and currency may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten
Eurocurrency Revolving Borrowings outstanding.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

Section 2.03          Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing to be funded in Dollars,
not later than 12:00 noon, New York City time, three Business Days before the
date of the proposed Borrowing, (b) in the case of a Eurocurrency Borrowing to
be funded in Euros or GBP, not later than 12:00 noon, London time, four Business
Days before the date of the proposed Borrowing, or (c) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

26

--------------------------------------------------------------------------------


 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

 

(iv)          in the case of a Eurocurrency Borrowing, the currency of such
Borrowing, which shall be either Dollars, Euros or GBP, and the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

 

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Revolving Borrowing is specified, then if the
specified currency of such Borrowing is (a) Dollars, then the requested
Borrowing shall be an ABR Borrowing, (b) Euros, then the requested Borrowing
shall be a EURIBOR Borrowing and (c) GBP, then the requested Borrowing shall be
a LIBOR Borrowing.  If no Interest Period is specified with respect to any
requested Eurocurrency Revolving Borrowing, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  If no currency is
specified with respect to any requested Eurocurrency Borrowing, then the
Borrower shall be deemed to have selected Dollars.  Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04          Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of Letters of Credit denominated in
Dollars, Euros or GBP for its own account or for the account of any of its
Restricted Subsidiaries, from any Issuing Bank, in a form reasonably acceptable
to the Administrative Agent and such Issuing Bank, at any time and from time to
time during the Availability Period.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control. 
Notwithstanding that any Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Borrower shall be obligated to reimburse the relevant Issuing
Bank for any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of a
Restricted Subsidiary inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Restricted Subsidiary.  Notwithstanding anything herein to the contrary, no
Issuing Bank shall have any obligation hereunder to issue, and shall not issue,
any Letter of Credit the proceeds of which would be made available to any Person
(i) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to any Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be

 

27

--------------------------------------------------------------------------------


 

amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the currency of such Letter of
Credit, which must be either Dollars, Euros or GBP, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by an Issuing Bank,
the Borrower also shall submit a letter of credit application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit. 
Following receipt of a notice requesting the issuance of a Letter of Credit (or
the amendment, renewal or extension of an outstanding Letter of Credit) in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, subject
to Section 2.20 and Section 2.09(b), the Dollar Equivalent (determined on the
date a request for the issuance, amendment, renewal or extension of such Letter
of Credit is delivered pursuant to this Section 2.04(b)) of (i) the total LC
Exposure shall not exceed $750,000,000, (ii) the requested Letter of Credit
shall not result in the relevant Issuing Bank having outstanding Letters of
Credit in an aggregate undrawn or drawn and unreimbursed amount in excess of
such Issuing Bank’s LC Issuance Limit, (iii) the sum of the total Revolving
Credit Exposures in Euros shall not exceed the Euro Sublimit, (iv) the total LC
Exposure in Euros shall not exceed $25,000,000, (v) the sum of the total
Revolving Credit Exposures shall not exceed the total Commitments, (vi) the sum
of the total Revolving Credit Exposures in GBP shall not exceed the GBP
Sublimit, and (vii) the total LC Exposure in GBP shall not exceed $25,000,000.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that,
notwithstanding the foregoing, no Letter of Credit may expire beyond the close
of business on the date that is five Business Days prior to the earliest
Maturity Date applicable to any Lender, unless the Dollar Equivalent of the
amount of such Letter of Credit on the date of issuance, renewal or extension,
as applicable, together with the outstanding LC Exposure at such time, is less
than or equal to the total Commitments of all Lenders having a later Maturity
Date.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank that issues such Letter of Credit
or the Lenders, each Issuing Bank that issues a Letter of Credit hereunder
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of each Issuing Bank that issues a Letter of Credit hereunder,
in the currency of the applicable Letter of Credit, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)           Reimbursement.  If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit issued by such Issuing Bank, the Borrower shall
reimburse such LC Disbursement by

 

28

--------------------------------------------------------------------------------


 

paying to the Administrative Agent an amount equal to such LC Disbursement, in
the currency thereof, not later than 12:00 noon, New York City time, on the date
that such LC Disbursement is made, if the Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on such date, or,
if such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
in the case of any LC Disbursement in respect of any Letter of Credit
denominated in Dollars, the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Borrowing in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing.  If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment in the
currency then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent in the currency of such LC
Disbursement its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.05 with respect to Loans
made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank that issued such Letter of Credit the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank that issued such Letter of Credit or, to the extent that the Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear.  Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. 
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross

 

29

--------------------------------------------------------------------------------


 

negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), each Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
that issued such Letter of Credit may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g)           Disbursement Procedures.  Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

(h)           Interim Interest.  If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans (or
in the case such LC Disbursement is denominated in Euros or GBP, as applicable,
at the Overnight Eurocurrency Rate for Euros or GBP, as applicable, plus the
then effective Applicable Rate with respect to Eurocurrency Revolving Loans);
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.10(c) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of such
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 

(i)            Replacement of an Issuing Bank.  Any Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.10(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require.  After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)            Cash Collateralization.  If (i) any Event of Default shall occur
and be continuing, on the Business Day that the Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing greater than
50% of the Dollar Equivalent of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph or (ii) the Borrower is required to
pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 2.09(c),

 

30

--------------------------------------------------------------------------------

 


 

then the Borrower shall deposit in one or more accounts with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, in the case of an Event of Default, an amount in cash (in the
applicable currency) equal to the LC Exposure as of such date plus any accrued
and unpaid interest thereon, and in the case of a payment required by
Section 2.09(c), the amount of such excess as provided in Section 2.09(c) (in
each case, in the relevant currencies in which the Letters of Credit associated
with the LC Exposure is denominated); provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (g) or (h) of Article VII.  Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse each Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the Dollar Equivalent of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement.  If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, and the Borrower
is not otherwise required to pay to the Administrative Agent the excess
attributable to an LC Exposure in connection with any prepayment pursuant to
Section 2.09(c), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived.

 

Section 2.05                             Funding of Borrowings.  (a) Each Lender
shall make available for the account of its applicable Lending Office each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in Dollars, in the case of ABR Loans and
Eurocurrency Loans to be funded in Dollars, and in Euros or GBP, as applicable,
in the case of Eurocurrency Loans to be funded in Euros or GBP, as applicable,
to the applicable Administrative Agent’s Account, by 2:00 p.m., New York City
time, with respect to Loans denominated in Dollars, and 2:00 p.m., London time,
with respect to Loans denominated in Euros or GBP, as applicable.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.04(e) shall be remitted by the Administrative Agent to the Issuing
Bank that made such LC Disbursement.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed time of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Eurocurrency Rate in the case of Loans

 

31

--------------------------------------------------------------------------------


 

denominated in Euros or GBP, as applicable) or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

(c)                                  A payment in Euros or GBP, as applicable,
shall be deemed to have been made by the Administrative Agent on the date on
which it is required to be made under this Agreement if the Administrative Agent
has, on or before that date, taken all relevant steps to make that payment. 
With respect to the payment of any amount denominated in Euros or GBP, as
applicable, the Administrative Agent shall not be liable to the Borrower, any
Issuing Bank or any of the Lenders in any way whatsoever for any delay, or the
consequences of any delay, in the crediting to any account of any amount
required by this Agreement to be paid by the Administrative Agent if the
Administrative Agent shall have taken all relevant steps to achieve, on the date
required by this Agreement, the payment of such amount in immediately available,
freely transferable, cleared funds in Euros or GBP, as applicable, to the
relevant account.  In this paragraph, “all relevant steps” means all such steps
as may be prescribed from time to time by the regulations or operating
procedures of such clearing or settlement system as the Administrative Agent may
from time to time determine for the purpose of clearing or settling payments
denominated in Euros or GBP, as applicable.

 

Section 2.06                             Interest Elections.  (a) Each Revolving
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Revolving Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section; provided that no
Eurocurrency Borrowing denominated in Euros or GBP may be continued as, or
converted into, a Borrowing denominated in Dollars.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.  Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to (i) change the currency
of any Borrowing or (ii) elect an Interest Period for Eurocurrency Loans that
does not comply with Section 2.02(d).

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

32

--------------------------------------------------------------------------------


 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurocurrency
Borrowing, the currency of such Borrowing, which shall be either Dollars, Euros
or GBP, and the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  If an Interest Election
Request requests a Eurocurrency Borrowing but does not specify a currency, then
the Borrower shall be deemed to have selected Dollars in the case of a
conversion of an ABR Borrowing to a Eurocurrency Borrowing, and in the case of a
continuation of a Eurocurrency Borrowing, the same currency in which such
Borrowing being continued is denominated.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Revolving Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period, such
Borrowing shall be (i) in the case of a LIBOR Borrowing denominated in Dollars,
converted to an ABR Borrowing, (ii) in the case of a LIBOR Borrowing denominated
in GBP or a EURIBOR Borrowing, continued as a LIBOR Borrowing (or a EURIBOR
Borrowing, in the case of a Revolving Borrowing denominated in Euro) for an
additional Interest Period of one month.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing denominated in Dollars may be converted to or continued as a LIBOR
Borrowing, (ii) unless repaid, each LIBOR Borrowing denominated in Dollars shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each LIBOR Borrowing or EURIBOR Borrowing
denominated in GBP or Euro shall be continued as a LIBOR Borrowing or a EURIBOR
Borrowing, as applicable, with an Interest Period of one month’s duration at the
end of the Interest Period applicable thereto.

 

Section 2.07                             Termination and Reduction of
Commitments.  (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.09, the Dollar Equivalent (determined on the
date by which a notice of an election to terminate or reduce the Commitments is
required to be delivered pursuant to Section 2.07(c)) of the sum of the
Revolving Credit Exposures would exceed the total Commitments.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;

 

33

--------------------------------------------------------------------------------


 

provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

Section 2.08                             Repayment of Loans; Evidence of Debt. 
The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date in the currency of such Loan.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(b)                                 The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the currency thereof, the Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

(c)                                  The entries made in the accounts maintained
pursuant to paragraph (a) or (b) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(d)                                 Any Lender may request that Loans made by it
be evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent (including payable
in the currencies in which the Loans may be funded).  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after an increase in such Lender’s Commitment pursuant to
Section 2.18 or an increase or reduction in such Lender’s Commitment pursuant to
an assignment pursuant to Section 10.04) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

Section 2.09                             Prepayment of Loans.  (a) The Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, subject to prior notice in accordance with paragraph (b) of
this Section.

 

(b)                                 The Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment hereunder (i) in
the case of prepayment of a Eurocurrency Revolving Borrowing denominated in
Dollars, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of a Eurocurrency
Revolving Borrowing denominated in Euros or GBP, not later than 11:00 a.m.,
London time, four Business Days before the date of prepayment or (iii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion

 

34

--------------------------------------------------------------------------------


 

thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.07, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.07.  Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02.  Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.11
and any break funding payments required by Section 2.14.

 

(c)                                  If on any Calculation Date, the Dollar
Equivalent (determined on such Calculation Date) of (i) the sum of the total
Revolving Credit Exposures exceeds the total Commitments then in effect,
(ii) the sum of the total Revolving Credit Exposures in Euros exceeds the Euro
Sublimit, or (iii) the sum of the total Revolving Credit Exposures in GBP
exceeds the GBP Sublimit, then, in each case, the Borrower shall (A) prepay
Borrowings in an aggregate amount equal to such excess and (B) if any excess
remains after prepaying Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.04(j).  Each such prepayment
shall be accompanied by a payment of all accrued and unpaid interest on the
Loans prepaid and any break funding payments required by Section 2.14.  The
Borrower shall be obligated to make such prepayment and/or deposit of cash
collateral within five Business Days of written demand from the Administrative
Agent.  Each prepayment of Borrowings pursuant to this Section 2.09(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, second, to any
Eurocurrency Borrowings denominated in Euros and GBP then outstanding, and,
third, to any Eurocurrency Borrowings denominated in Dollars then outstanding,
and if more than one Eurocurrency Borrowing is then outstanding, to each such
Eurocurrency Borrowing in order of priority beginning with the Eurocurrency
Borrowing with the least number of days remaining in the Interest Period
applicable thereto and ending with the Eurocurrency Borrowing with the most
number of days remaining in the Interest Period applicable thereto.

 

Section 2.10                             Fees.  (a) The Borrower agrees to pay
to the Administrative Agent for the account of each Lender a commitment fee,
which shall accrue at the Commitment Fee Rate on the average daily amount of the
unused amount of such Lender’s Commitment during the period from and including
the date hereof through and including the last day of the Availability Period.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the
Effective Date.  All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans on the average daily amount of the Dollar
Equivalent of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.250% per annum on the average
daily amount of that portion of the Dollar Equivalent of the LC Exposure
attributable to such Issuing Bank (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on

 

35

--------------------------------------------------------------------------------


 

which there ceases to be any LC Exposure attributable to such Issuing Bank, as
well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand.  Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)                                 All fees payable hereunder shall be paid in
Dollars on the dates due, in immediately available funds, to the Administrative
Agent (or to an Issuing Bank, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders.  Fees paid shall not be refundable under any circumstances.  For
purposes of calculating fees pursuant to this Section 2.10, the amount of any
Revolving Credit Exposure or LC Exposure in Euros or GBP shall be the Dollar
Equivalent of such amount calculated using the Exchange Rate as of the date such
fees are payable as specified in this Section 2.10.

 

Section 2.11                             Interest.  (a) The Loans comprising
each ABR Borrowing shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

(b)                                 The Loans comprising each LIBOR Revolving
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  The Loans comprising each EURIBOR Revolving
Borrowing shall bear interest at the EURIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate.

 

(d)                                 Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the  rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(e)                                  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

(f)                                   All interest hereunder shall be computed
on the basis of a year of 360 days, except that (i) interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a

 

36

--------------------------------------------------------------------------------


 

leap year) and (ii) interest in respect of Borrowings in GBP shall be computed
on the basis of 365 days, and in each case of the foregoing clauses (i) and
(ii) shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate, Adjusted
LIBO Rate, LIBO Rate  or EURIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

 

Section 2.12                             Market Disruption and Alternate Rate of
Interest.

 

(a)                                 If at the time that the Administrative Agent
shall seek to determine the relevant Screen Rate on the Quotation Day for any
Interest Period for a LIBOR Borrowing or a EURIBOR Borrowing the applicable
Screen Rate shall not be available for such Interest Period and/or for the
applicable currency with respect to such Borrowing for any reason and the
Administrative Agent shall reasonably determine that it is not possible to
determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then the applicable Reference Bank Rate shall be
the LIBO Rate or EURIBO Rate, as applicable, for such Interest Period for such
Borrowing; provided, however, that if less than two Reference Banks shall supply
a rate to the Administrative Agent for purposes of determining the LIBO Rate or
EURIBO Rate, as applicable, for such Borrowing, (i) if such Borrowing shall be
requested in Dollars, then such Borrowing shall be made as an ABR Borrowing at
the Alternate Base Rate and (ii) if such Borrowing shall be requested in any
currency other than Dollars, the LIBO Rate or EURIBO Rate, as applicable, shall
be equal to the cost to each Lender to fund its pro rata share of such Borrowing
(from whatever source and using whatever methodologies as such Lender may select
in its reasonable discretion); such rate, the “COF Rate”).

 

(b)                                 Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing in any
currency:

 

(i)                                     the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Adjusted LIBO Rate, the
LIBO Rate or the EURIBO Rate, as applicable, for a Loan in the applicable
currency or for such Interest Period; or

 

(ii)                                  the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate,
as applicable, for a Loan in the applicable currency or for the applicable
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Eurocurrency Borrowing to,
or continuation of any Eurocurrency Borrowing, in the applicable currency or for
the applicable Interest Period, as the case may be, shall be ineffective, (B) if
such Borrowing is requested in Dollars, such Borrowing shall be made as an ABR
Borrowing and (C) if such Borrowing is requested  in Euro or GBP, then the
EURIBO Rate or the Adjusted LIBO Rate (as applicable) for such Eurocurrency
Borrowing shall be at the COF Rate; provided that  if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

 

37

--------------------------------------------------------------------------------


 

Section 2.13                             Increased Costs.  (a) If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate)  or any Issuing Bank; or

 

(ii)                                  impose on any Lender or any Issuing Bank
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Eurocurrency Loans made by such Lender or any
Letter of Credit or participation therein; or

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurocurrency Loan (or of maintaining its obligation to make any such Loan)
or to increase the cost to such Lender, such Issuing Bank or such other
Recipient of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender, such Issuing
Bank  or such other Recipient hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or any Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided further
that, if the

 

38

--------------------------------------------------------------------------------


 

Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

Section 2.14                             Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurocurrency Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.09(b) and is revoked in accordance therewith), or
(d) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.17, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event.  In the
case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate or EURIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for Dollar, Euro or GBP (as applicable) deposits of a comparable
amount and period from other banks in the Eurocurrency market.  A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

Section 2.15                             Taxes.  (a) Payments Free of Taxes. 
Any and all payments by or on account of any obligation of any Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law.  If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.15) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
 The Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for, Other Taxes.

 

(c)                                  Evidence of Payment.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.15, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally  indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such

 

39

--------------------------------------------------------------------------------


 

Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.15(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this

 

40

--------------------------------------------------------------------------------


 

Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 in the case of a Foreign Lender claiming
that its extension of credit will generate U.S. effectively connected income,
executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

41

--------------------------------------------------------------------------------


 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds. If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.15 (including by the payment of additional amounts pursuant to this
Section 2.15), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.15 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph (g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Non-Grandfathered Treatment.  For purposes
of determining withholding Taxes imposed under FATCA, from and after the
Effective Date, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

(i)                                     Survival.  Each party’s obligations
under this Section 2.15 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(j)                                    Defined Terms.  For purposes of this
Section 2.15, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA.

 

Section 2.16                             Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.  (a) The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.13, Section 2.14 or
Section 2.15, or otherwise) on the date when due, in immediately available
funds, without set-off or counterclaim, to the applicable Administrative Agent’s
Account, in the case of payments in Dollars, prior to 12:00 noon, New York City
time, and in the case of payments in Euros or GBP, as applicable, prior to 12:00
noon, London time.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent, except payments to be
made directly to an Issuing Bank as expressly provided herein and except that
payments pursuant to Section 2.13, Section 2.14, Section 2.15 and Section 10.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person in like funds to the appropriate recipient, for the account of its
applicable Lending Office, promptly following receipt thereof.  If any payment
hereunder shall be due on

 

42

--------------------------------------------------------------------------------


 

a day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder of principal or interest in respect of any Loan or LC
Disbursement shall be made in the currency of such Loan or LC Disbursement; all
other payments hereunder shall be made in Dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or such
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the applicable Overnight Eurocurrency Rate in the case of Loans
denominated in Euros or GBP).

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(d) or (e),
Section 2.05(b), Section 2.16(d) or Section 10.03(c), then the Administrative

 

43

--------------------------------------------------------------------------------


 

Agent may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold such
amounts in a segregated account over which the Administrative Agent shall have
exclusive control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

 

Section 2.17                             Mitigation Obligations; Replacement of
Lenders.  (a) If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.13 or
Section 2.15, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.15, or if any Lender becomes a Defaulting
Lender, or if any Lender shall fail to agree to extend the Maturity Date
pursuant to Section 2.19 if the Required Lenders have agreed to do so, then the
Borrower may, at its sole expense and effort (including the payment by the
Borrower of the fee specified in Section 10.04(b)(ii)(C)), upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights (other than its existing rights to
payment pursuant to Section 2.13 or Section 2.15 and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Commitment is being assigned, each Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

Section 2.18                             Procedures Regarding Increases to the
Commitments.  (a) So long as no Default or Event of Default has occurred and is
continuing, the Borrower may request from time to time, subject to the terms and
conditions hereinafter set forth, that the aggregate amount of the Lenders’
Commitments be increased and, in connection therewith, that the Euro Sublimit
and/or the GBP Sublimit be increased.  Any such request shall be made by written
notice to the Administrative Agent; provided, however, that any such notice must
be given no later than 60 days prior to the Maturity Date.  Each such notice (a
“Initial Notice of Commitment Increase”) shall be in the form of Exhibit C-1 and
specify therein:

 

44

--------------------------------------------------------------------------------


 

(i)                                     the proposed effective date of such
increase to the Lenders’ Commitments, which date (the requested “Commitment
Increase Effective Date”) shall be no earlier than forty-five days after receipt
by the Administrative Agent of such notice;

 

(ii)                                  the amount of the requested increase to
the Lenders’ Commitments; provided, however, that (A) such increase must be at
least $25,000,000 and (B) after giving effect to such requested increase, the
aggregate amount of the Lenders’ Commitments shall not exceed $1,750,000,000;

 

(iii)                               the amount of the requested increase to the
amount of the Euro Sublimit, if any; provided, however, that the amount by which
the Euro Sublimit is increased shall not exceed the amount of the requested
increase to the Lenders’ Commitments; and

 

(iv)                              the amount of the requested increase to the
amount of the GBP Sublimit, if any; provided, however, that the amount by which
the GBP Sublimit is increased shall not exceed the amount of the requested
increase to the Lenders’ Commitments.

 

The Administrative Agent shall deliver a copy of such Initial Notice of
Commitment Increase to each Lender via facsimile transmission on or before the
third Business Day next succeeding the date the Administrative Agent receives
such Initial Notice of Commitment Increase.  After receipt of the Initial Notice
of Commitment Increase, each Lender shall determine, in its sole discretion,
whether to participate, and to what extent, if any, in such Commitment increase
and shall communicate such decision in writing to the Administrative Agent and
the Borrower on or before the eleventh day prior to the proposed Commitment
Increase Effective Date.

 

(b)                                 On the tenth day prior to the proposed
Commitment Increase Effective Date, so long as no Default or Event of Default
has occurred and is continuing, the Borrower shall deliver to the Administrative
Agent a written notice confirming the requested increase in the aggregate amount
of the Lenders’ Commitments.  Each such notice (a “Notice of Confirmation of
Commitment Increase”) shall be in the form of Exhibit C-2 and specify therein:

 

(i)                                     the proposed Commitment Increase
Effective Date, which date shall be no earlier than five Business Days after
receipt by the Administrative Agent of such Notice of Confirmation of Commitment
Increase;

 

(ii)                                  the amount of the requested increase to
the Lenders’ Commitments; provided, however, that (A) such increase must be at
least $25,000,000 and (B) after giving effect to such requested increase, the
aggregate amount of the Lenders’ Commitments shall not exceed $1,750,000,000;

 

(iii)                               the amount of the requested increase to the
amount of the Euro Sublimit, if any; provided, however, that the amount by which
the Euro Sublimit is increased shall not exceed the amount of the requested
increase to the Lenders’ Commitments;

 

(iv)                              the amount of any requested increase to the
amount of the GBP Sublimit, if any; provided, however, that the amount by which
the GBP Sublimit is increased shall not exceed the amount of the requested
increase to the Lenders’ Commitments;

 

(v)                                 the identity of each of the then Lenders, if
any, which has agreed with the Borrower to increase its Commitment in an amount
such that its Applicable Percentage after giving effect to such requested
increase will be the same or greater than its Applicable Percentage prior to
giving effect to such requested increase (each such Lender being an “Increasing
Lender”), each of the other then Lenders, if any, which has agreed to increase
its Commitment in an amount such that its Applicable

 

45

--------------------------------------------------------------------------------


 

Percentage after giving effect to such a requested increase will be less than
its Applicable Percentage prior to giving effect to such requested increase
(each such Lender being a “Partially Increasing Lender”) and the identity of
each financial institution not already a Lender, if any, which has agreed with
the Borrower to become a Lender to effect such requested increase in the
aggregate amount of the Lenders’ Commitments (each such financial institution
shall be reasonably acceptable to the Administrative Agent and each such
financial institution being a “New Lender” and each of the other then Lenders,
if any, which has not agreed to increase its Commitment being a “Reducing
Lender”); and

 

(vi)                              the amount of the respective Commitments of
the then existing Lenders, such Increasing Lenders, such Partially Increasing
Lenders, such Reducing Lenders and such New Lenders from and after the effective
date of such increase.

 

(c)                                  On or before each Commitment Increase
Effective Date:

 

(i)                                     the Borrower, each Increasing Lender,
each Partially Increasing Lender and each then New Lender shall execute and
deliver to the Administrative Agent for its acceptance, as to form,
documentation embodying the provisions of the Notice of Commitment Increase
relating to the increase in the aggregate amount of the Lenders’ Commitments to
be effected on such Commitment Increase Effective Date; and

 

(ii)                                  upon acceptance of such documentation by
the Administrative Agent, which acceptance shall not be unreasonably withheld,
and so long as no Default or Event of Default has occurred and is continuing,
(A) the Administrative Agent shall give prompt notice of such acceptance to each
Lender, (B) it shall become effective, and each Increasing Lender’s and
Partially Increasing Lender’s Commitment shall be increased to the amount
specified therein, on such Commitment Increase Effective Date and (C) the
Administrative Agent shall record each New Lender’s information in the Register.

 

(d)                                 On each Commitment Increase Effective Date:

 

(i)                                     each then New Lender and each then
Increasing Lender shall, by wire transfer of immediately available funds,
deliver to the Administrative Agent such Lenders’ New Funds Amount for such
Commitment Increase Effective Date, which amount, for each such Lender, shall
constitute Loans made by such Lender to the Borrower pursuant to Section 2.01 on
such Commitment Increase Effective Date; and

 

(ii)                                  the Administrative Agent shall, by wire
transfer of immediately available funds, pay to each then Reducing Lender and to
each Partially Increasing Lender its Reduction Amount for such Commitment
Increase Effective Date, which amount, for each such Lender, shall constitute a
prepayment by the Borrower pursuant to Section 2.09, ratably in accordance with
the respective principal amounts thereof, of the principal amounts of all then
outstanding Loans of such Lender.

 

As a condition precedent to the effectiveness of any increase to the Commitments
pursuant to this Section 2.18, the Borrower shall deliver to Administrative
Agent a certificate, dated as of the Commitment Increase Effective Date,
executed by a Responsible Officer of the Borrower, certifying that immediately
before and after such increase, the representations and warranties of the
Borrower and the MLP set forth in this Agreement shall be true and correct
(unless such representations and warranties are stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date).  The Administrative Agent shall record
each then New Lender’s, each then Increasing Lender’s and each then Partially
Increasing Lender’s information in the Register.  Also effective as of each
Commitment Increase Effective Date, each then New Lender and each then
Increasing Lender shall

 

46

--------------------------------------------------------------------------------


 

be deemed to have purchased and had transferred to it, and each then Reducing
Lender and each Partially Increasing Lender shall be deemed to have sold and
transferred as provided in Section 2.04(d) to such New Lenders and Increasing
Lenders, such undivided interest and participation in such Reducing Lender’s and
such Partially Increasing Lender’s interest and participation in all then
outstanding Letters of Credit, to the extent necessary so that such undivided
interests and participations of all Lenders (including each New Lender) shall
accord with their respective Applicable Percentages after giving effect to the
increase in the aggregate amount of the Lenders’ Commitments on such Commitment
Increase Effective Date.

 

Section 2.19                             Extension of Maturity Date.

 

(a)                                 Not earlier than 90 days prior to, nor later
than 30 days prior to, each anniversary of October 29, 2014, the Borrower may,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), request a one-year extension of the Maturity Date then in effect. 
Within 20 days of delivery of such notice, each Lender shall notify the
Administrative Agent whether or not it consents to such extension (which consent
may be given or withheld in such Lender’s sole and absolute discretion).  Any
Lender not responding within the above time period shall be deemed not to have
consented to such extension.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the Lenders’ responses.

 

(b)                                 The Maturity Date shall be extended only if
the Required Lenders (calculated excluding any Lender in default in its
obligation to fund Loans hereunder and prior to giving effect to any
replacements of Lenders permitted herein) (the Lenders that so consent being the
“Consenting Lenders” and the Lenders that do not consent being the
“Non-Consenting Lenders”) have consented thereto.  If so extended, the Maturity
Date, as to the Consenting Lenders, shall be extended to the same date in the
year following the Maturity Date then in effect (such existing Maturity Date
being the “Extension Effective Date”).  The Administrative Agent and the
Borrower shall promptly confirm to the Lenders such extension, specifying the
date of such confirmation (the “Extension Confirmation Date”), the Extension
Effective Date, and the new Maturity Date (after giving effect to such
extension).  As a condition precedent to such extension, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower dated as of
the Extension Confirmation Date signed by a Responsible Officer of the Borrower
(i) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such extension and (ii) certifying that, (A) before and after
giving effect to such extension, the representations and warranties contained in
Article III made by it are true and correct on and as of the Extension
Confirmation Date, except to the extent that such representations and warranties
specifically refer to an earlier date, (B) before and after giving effect to
such extension no Default exists or will exist as of the Extension Confirmation
Date, and (C) since December 31, 2013, no event, development or circumstance
that has had a Material Adverse Effect has occurred.  The Borrower shall pay to
the Administrative Agent for the account of each Non-Consenting Lender the then
unpaid principal amount of such Non-Consenting Lender’s Loans outstanding on the
Extension Effective Date (and pay any additional amounts required pursuant to
Section 2.14).  In addition, the Borrower shall prepay any Loans outstanding on
the Extension Effective Date (and pay any additional amounts required pursuant
to Section 2.14 to the extent necessary to keep outstanding Loans ratable with
any revised and new Applicable Percentages of all the Lenders effective as of
the Extension Effective Date.

 

Section 2.20                             Dollar Equivalent Determinations.

 

(a)                                 Not later than 5:00 p.m. (New York time) on
each date on which the Dollar Equivalent of any amount in Euros or GBP is
required to be determined hereunder (other than pursuant to Section 2.21 or
except as otherwise expressly provided for herein), the Administrative Agent
shall determine the Dollar Equivalent of such amount using the Exchange Rate for
such date.  Without

 

47

--------------------------------------------------------------------------------


 

limitation of the foregoing, the Administrative Agent shall determine the Dollar
Equivalent of all outstanding Borrowings and LC Exposure (and including any
proposed Borrowing or Letter of Credit to be issued, amended, extended or
renewed as of such date, as applicable, in the case of the following clauses
(i) and (ii)):  (i) as of the date of the commencement of the initial Interest
Period of any Borrowing and as of the date of the commencement of each
subsequent Interest Period therefor (including on the date of conversion or
continuation of any such Borrowing); (ii) as of the date that any Letter of
Credit is issued, amended to increase its face amount, extended or renewed;
(iii) as of the last Business Day of each calendar quarter; and (iv) as of each
Commitment Increase Effective Date; and (v) as of any Extension Effective Date;
in each case, using the Exchange Rate for the relevant currencies in relation to
Dollars in effect on the date that is two Business Days prior to such date.

 

(b)                                 Promptly after the determination of the
Dollar Equivalent of any amount in Euros or GBP pursuant to this Section 2.20,
the Administrative Agent shall promptly notify the Borrower, the Issuing Banks
and the Lenders of the results thereof.  All determinations by the
Administrative Agent of the Exchange Rate and the Dollar Equivalent of any
amount shall be deemed to be conclusive absent manifest error.

 

Section 2.21                             Currency Conversion.  Notwithstanding
anything to the contrary contained herein, if any payment of any obligation
shall be made in a currency other than the currency required hereunder, such
amount shall be converted into the currency required hereunder at the rate
determined by the Administrative Agent, as the rate quoted by it in accordance
with methods customarily used by the Administrative Agent for such or similar
purposes as the spot rate for the purchase by the Administrative Agent of the
required currency with the currency of actual payment through its principal
foreign exchange trading office at approximately 11:00 a.m. (local time at such
office) two Business Days prior to the effective date of such conversion,
provided that the Administrative Agent may obtain such spot rate from another
financial institution actively engaged in foreign currency exchange if the
Administrative Agent does not then have a spot rate for the required currency. 
The parties hereto hereby agree, to the fullest extent that they may effectively
do so under applicable law, that if for the purposes of obtaining any judgment
or award it becomes necessary to convert from any currency other than the
currency required hereunder into the currency required hereunder any amount in
connection with any obligation hereunder, then the conversion shall be made as
provided above on the Business Day before the day on which the judgment or award
is given, in the event that there is a change in the applicable conversion rate
prevailing between the Business Day before the day on which the judgment or
award is given and the date of payment, the Borrower will pay to the
Administrative Agent, for the benefit of the Lenders, such additional amounts
(if any) as may be necessary, and the Administrative Agent, on behalf of the
Lenders, will pay to the Borrower such excess amounts (if any) as result from
such change in the rate of exchange, to assure that the amount paid on such date
is the amount in such other currency, which when converted at the conversion
rate described herein on the date of payment, is the amount then due in the
currency required hereunder, and any amount due from the Borrower under this
Section 2.21 shall be due as a separate debt and shall not be affected by
judgment or award being obtained for any other sum due.

 

Section 2.22                             Defaulting Lenders.  Notwithstanding
any provision of this Agreement to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.10(a).

 

(b)                                 the Commitment and Revolving Credit Exposure
of such Defaulting Lender shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section

 

48

--------------------------------------------------------------------------------


 

10.02); provided, that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby.

 

(c)                                  if any LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the LC Exposure of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (x) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus
such Defaulting Lender’s LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 4.02 are satisfied at such time;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent cash collateralize
for the benefit of the relevant Issuing Banks only the Borrower’s obligations
corresponding to such Defaulting Lender’s LC Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.04(j) for so long as such LC Exposure is
outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.10(a) and Section 2.10(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
any Issuing Bank or any other Lender hereunder, all letter of credit fees
payable under Section 2.10(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the relevant Issuing Banks until and to the extent
that such LC Exposure is reallocated and/or cash collateralized; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding LC Exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.22(c), and participating interests in any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.22(c)(i) (and such
Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) any Issuing
Bank has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, such Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless such Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to such Issuing Bank, as the case may be, to defease any risk to it
in respect of such Lender hereunder.

 

49

--------------------------------------------------------------------------------


 

In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

 

ARTICLE III
Representations and Warranties

 

The MLP and the Borrower, in each case with respect to itself and its Restricted
Subsidiaries, each represents and warrants to the Lenders that:

 

Section 3.01                             Organization; Powers.  It and its
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

Section 3.02                             Authorization; Enforceability.  The
Transactions are within its and its Restricted Subsidiaries corporate, limited
liability company or partnership powers and have been duly authorized by all
necessary corporate, limited liability company or partnership and, if required,
stockholder, member or limited partner action.  This Agreement has been duly
executed and delivered by it and constitutes a legal, valid and binding
obligation of it, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03                             Governmental Approvals; No Conflicts. 
The Transactions (a) do not require any material consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(b) will not violate any applicable material law or regulation or the charter,
by-laws or other organizational documents of it or any of its subsidiaries or
any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument relating to Material
Indebtedness binding upon it or any of its Restricted Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
it or any of its Restricted Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of it or any of its
Subsidiaries.

 

Section 3.04                             Financial Condition; No Material
Adverse Change.  (a) It has heretofore furnished to the Lenders its most recent
annual report on Form 10-K filed with the SEC, which includes the consolidated
financial statements of the MLP, as well as the financial statements of the
Borrower, which are contained in the consolidating footnote of the financial
statements, all  reported on by KPMG and certified by its chief financial
officer.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the MLP and
its consolidated subsidiaries, including the Borrower, as of such dates and for
such periods in accordance with GAAP except for the lack of footnotes with
respect to the Borrower.

 

(b)                                 Since December 31, 2013, there has been no
material adverse change in the business, assets, operations or condition
(financial or otherwise) of it and its Restricted Subsidiaries, taken as a
whole.

 

50

--------------------------------------------------------------------------------


 

Section 3.05                             Properties.  (a) It and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, free and clear of all Liens
except Permitted Encumbrances and Liens otherwise permitted or contemplated by
this Agreement, except where the failure to have such title or leasehold
interest could not reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                 It and its Restricted Subsidiaries owns, or
is licensed to use, or has made all required federal filings (and has not been
notified of any contest) with respect to, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by it and its Restricted Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 3.06                             Litigation and Environmental Matters. 
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of it, threatened
against or affecting it or any of its Restricted Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.

 

(b)                                 Except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither it
nor any of its Subsidiaries (i)  has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

(c)                                  Since the Effective Date, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

Section 3.07                             Compliance with Laws and Agreements. 
It and its Restricted Subsidiaries is in compliance with all laws, regulations
and orders of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  No
Default has occurred and is continuing.

 

Section 3.08                             Investment Company Status.  Neither it
nor any of its Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.  The Borrower is not
subject to regulation under any Federal or State statute or regulation which
limits its ability to incur Indebtedness.

 

Section 3.09                             Taxes.  It and its Subsidiaries has
each timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which it or such subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.10                             ERISA.  Except as could not reasonably
be expected to result in a Material Adverse Effect, each ERISA Affiliate has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the

 

51

--------------------------------------------------------------------------------


 

presently applicable provisions of ERISA and the Code with respect to each
Plan.  Except as could not reasonably be expected to result in a Material
Adverse Effect, no ERISA Affiliate has (a) sought a waiver of the minimum
funding standard under Section 412 of the Code in respect of any Plan,
(b) failed to make any contribution or payment to any Plan or Multiemployer Plan
or in respect of any Benefit Arrangement or made any amendment to any Plan or
Benefit Arrangement, which has resulted or could reasonably be expected to
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code or (c) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA.

 

Section 3.11                             Disclosure.  It has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of it to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) (but excluding in each case any
information of a general economic or industry nature) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein taken as a whole, in the light of the circumstances under
which they were made, not materially misleading; provided that, with respect to
information consisting of statements, estimates and projections regarding the
future performance of the Borrower, the MLP and their subsidiaries
(collectively, the “Projections”), no representation, warranty or covenant is
made other than that the Projections have been prepared in good faith based on
assumptions believed to be reasonable both at the time of preparation and
furnishing thereof, recognizing that there are (i) industry-wide risks normally
associated with the types of business conducted by the MLP, the Company and
their Subsidiaries and (ii) projections are necessarily based upon professional
opinions, estimates and projections and that none of the MLP, the Company or any
of their Subsidiaries warrants that such opinions, estimates and projections
will ultimately prove to have been accurate.

 

Section 3.12                             Subsidiaries.  As of the date hereof,
Schedule 3.12:  (a) sets forth the name and jurisdiction of incorporation or
organization of each Subsidiary; (b) identifies each Subsidiary of the MLP as
either a Restricted Subsidiary or Unrestricted Subsidiary, (c) identifies each
Subsidiary of the MLP as a Wholly-Owned Subsidiary or a non Wholly-Owned
Subsidiary and (d) identifies each Subsidiary of the MLP that is a Material
Subsidiary.

 

Section 3.13                             Anti-Corruption Laws and Sanctions. 
Each of the MLP and the Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by the MLP, the Borrower,
and their respective Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
each of the MLP, the Borrower, their respective Subsidiaries and their
respective officers and employees and to the knowledge of each of the MLP and
the Borrower its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects.  None of (a) the MLP,
the Borrower, any of their respective Subsidiaries or to the knowledge of each
of the MLP, the Borrower or such Subsidiary any of their respective directors,
officers or employees, or (b) to the knowledge of each of the MLP and the
Borrower, any agent of the MLP or the Borrower or any of their respective
Subsidiaries that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.   No Borrowing
or Letter of Credit, use of proceeds or other Transactions will violate
Anti-Corruption Laws or applicable Sanctions.

 

52

--------------------------------------------------------------------------------


 

ARTICLE IV
Conditions

 

Section 4.01                             Effective Date.  The obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received (i) this Agreement, executed and delivered by a duly
authorized officer of the Borrower and the MLP, and by the Lenders and the
Administrative Agent and (ii) the Subsidiary Guaranty, executed and delivered by
a duly authorized officer of each Guarantor (other than the MLP) and
satisfactory in form and substance to the Administrative Agent.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Amy Perry, in-house counsel of the MLP,
providing the opinions set forth in Exhibit B, and such opinion covering such
other matters relating to the Borrower, the General Partner, the Guarantors,
this Agreement or the Transactions as the Lenders shall reasonably request.  The
Borrower hereby requests such counsel to deliver her opinion to the
Administrative Agent and the Lenders.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower, the General Partner, the MLP, the Guarantors, the
authorization of the Transactions, and any other legal matters relating to the
Borrower, the General Partner, the MLP, the Guarantors, the Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Effective Date and signed by the President, Vice
President or a Financial Officer of each of the Borrower and the MLP, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

 

(e)                                  The Administrative Agent shall have
received (i) copies of the Partnership Agreement (MLP) substantially in the form
listed as Exhibits to the MLP’s annual report on Form 10-K for the fiscal year
ended December 31, 2013, the Indenture and the Partnership Agreement (Borrower)
in form and substance acceptable to the Lenders, in each case duly executed by
each of the parties thereto and (ii) evidence satisfactory to the Lenders that
the Partnership Agreement (Borrower), the Indenture  and the Partnership
Agreement (MLP) are in full force and effect and have not been amended or
modified except to the extent such amendments or modifications have been
delivered to the Administrative Agent, which evidence may be in the form of a
certificate of the President or a Vice President (or equivalent officer) of each
of the Borrower and the MLP.

 

(f)                                   The Administrative Agent shall have
received the financial statements referred to in Section 3.04(a).

 

(g)                                  The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

 

(h)                                 The Administrative Agent and the Lenders
shall have received, and be reasonably satisfied in form and substance with, all
documentation and other information required by

 

53

--------------------------------------------------------------------------------


 

bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including but not restricted to the Patriot
Act.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit under this Agreement shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) at or prior to 3:00 p.m., New York City time, on
November 14, 2014 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

Section 4.02                             Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing, and of the Issuing
Banks to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

(a)                                 The representations and warranties of the
Borrower and the MLP set forth in this Agreement shall be true and correct on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable (unless such
representations and warranties are stated to relate to a specific earlier date,
in which case such representations and warranties shall be true and correct as
of such earlier date).

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(c)                                  The Administrative Agent shall have
received each additional document, instrument, legal opinion or item of
information reasonably requested by the Administrative Agent, including, without
limitation, a copy of any debt instrument, security agreement or other material
contract to which the MLP or any Restricted Subsidiary may be a party.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower and the MLP on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section 4.02.

 

ARTICLE V
Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the MLP and the Borrower each covenants and agrees with the Lenders that:

 

Section 5.01                             Financial Statements and Other
Information.  It will furnish to the Administrative Agent and each Lender:

 

(a)                                 no later than 15 days following the date
required by applicable SEC rules (without giving effect to any extensions
available thereunder) for the filing of such financial statements after the end
of each fiscal year of the MLP, the MLP’s most recent annual report on
Form 10-K, which includes the consolidated financial statements of the MLP, as
well as the financial statements of the Borrower, which are contained in the
consolidating footnote of the financial statements, all reported on by KPMG LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of

 

54

--------------------------------------------------------------------------------


 

such audit) and certified by one of the MLP’s Financial Officer to the effect
that such financial statements present fairly in all material respects the
financial condition, results of operations and cash flows of the MLP and its
consolidated subsidiaries, including the Borrower, in accordance with GAAP
consistently applied except for the lack of footnotes with respect to the
Borrower;

 

(b)                                 no later than 15 days following the date
required by applicable SEC rules (without giving effect to any extensions
available thereunder) for the filing of such financial statements after the end
of each of the first three fiscal quarters of each fiscal year of the MLP, the
MLP’s most recent quarterly report on Form 10-Q, which includes the consolidated
financial statements of the MLP, as well as the financial statements of the
Borrower, which are contained in the consolidating footnote of the financial
statements, all certified by one of the MLP’s Financial Officer as presenting
fairly in all material respects the financial condition and results of
operations of the MLP and its consolidated subsidiaries, including the Borrower,
in accordance with GAAP consistently applied except for the lack of footnotes
with respect to the Borrower;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of each of the Borrower and the MLP (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.11 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

 

(d)                                 promptly after Moody’s or S&P shall have
announced a change in the rating established or deemed to have been established
for the Index Debt, written notice of such rating change;

 

(e)                                  if, at any time, any of the consolidated
Subsidiaries of the MLP are Unrestricted Subsidiaries, then concurrently with
any delivery of financial statements under Section 5.01(a) or Section 5.01(b), a
certificate of a Financial Officer setting forth consolidating spreadsheets that
show all consolidated Unrestricted Subsidiaries and the eliminating entries, in
such form as would be presentable to the auditors of the MLP; and

 

(f)                                   promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower, the MLP or any of their subsidiaries, or compliance
with the terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request.

 

Documents required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the MLP posts such documents, or provides a link thereto
on the MLP’s website on the Internet at www.nustarenergy.com; or (ii) on which
such documents are posted on the MLP’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the MLP and the
Borrower shall be required to provide electronic copies of the compliance
certificate required by Section 5.01(c) to the Administrative Agent.  Except for
such compliance certificates, the Administrative Agent shall have no obligation
to request the delivery or

 

55

--------------------------------------------------------------------------------


 

to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the MLP and the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

Section 5.02                             Notices of Material Events.  The MLP
and the Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the MLP, the Borrower or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  if and when any ERISA Affiliate (i) gives
or is required to give notice to the PBGC of any “reportable event” (as defined
in Section 4043 of ERISA) with respect to any Plan which could reasonably be
expected to constitute grounds for a termination of such Plan under Title IV of
ERISA, or knows that the plan administrator of any Plan has given or is required
to give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) receives notice
of complete or partial withdrawal liability under Title IV of ERISA or notice
that any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multi-Employer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could reasonably be expected to result in the imposition of a Lien
or the posting of a bond or other security, a certificate of a Financial Officer
of each of the Borrower and the MLP setting forth details as to such occurrence
and action, if any, which the Borrower, the MLP or applicable ERISA Affiliate is
required or proposes to take, but only to the extent that any occurrence
described in the preceding clauses (i) through (vii) could reasonably be
expected to result in a Material Adverse Effect;

 

(d)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect;

 

(e)                                  any material amendment to the Partnership
Agreement (MLP) or the Partnership Agreement (Borrower), together with a
certified copy  of such amendment; and

 

(f)                                   any of the following events, in each case
if the occurrence of such event could reasonably be expected to have a Material
Adverse Effect:

 

(i)                                     the receipt by the MLP (or its general
partner(s)), the Borrower or the General Partner of any notice of any claim with
respect to any Environmental Liability;

 

(ii)                                  if the President or a Vice President (or
equivalent officer) of the MLP or the Borrower, or the officer of the MLP or the
Borrower primarily responsible for monitoring compliance by the MLP or the
Borrower and its subsidiaries with Environmental Laws, shall obtain actual
knowledge that there exists any Environmental Liability pending or threatened
against the MLP, the Borrower or any of their Subsidiaries; or

 

56

--------------------------------------------------------------------------------


 

(iii)                               any release, emission, discharge or disposal
of any Hazardous Materials that could reasonably be expected to form the basis
of any Environmental Liability with respect to the MLP, the Borrower or any of
their Subsidiaries.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or President or any Vice President (or equivalent officer)
of each of the Borrower and the MLP setting forth a description of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.03                             Existence; Conduct of Business.  It
will, and will cause each of its Restricted Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any transaction permitted under Section 6.03 (including any conversion
into any other form of entity or continuation in another jurisdiction, but only
to the extent otherwise expressly permitted thereunder).

 

Section 5.04                             Payment of Obligations.  It will, and
will cause each of its Restricted Subsidiaries to, pay its obligations,
including Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) it or such Restricted Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.05                             Maintenance of Properties; Insurance. 
It will, and will cause each of its Restricted Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

Section 5.06                             Books and Records; Inspection Rights. 
It will, and will cause each of its Restricted Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities.  It
will, and will cause each of its Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

 

Section 5.07                             Compliance with Laws.  It will, and
will cause each of its Restricted Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property and the terms and provisions of the Partnership Agreement (MLP), except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  Each of the MLP
and the Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the MLP and the Borrower, their respective
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

Section 5.08                             Use of Proceeds and Letters of Credit. 
The proceeds of the Loans will be used for working capital and general
partnership purposes of the Borrower, its Restricted Subsidiaries and (subject
to Section 6.04(g)) its Unrestricted Subsidiaries (including, without
limitation, for distributions to the MLP to allow the MLP to make distributions
to unitholders as contemplated in the Partnership Agreement (MLP) and to fund
Investments permitted under Section 6.04).  The Letters of Credit shall be

 

57

--------------------------------------------------------------------------------


 

used for general business purposes of the Borrower, its Restricted Subsidiaries
and (subject to Section 6.04(g)) Joint Venture Interests and its Unrestricted
Subsidiaries or for such other purposes as may be approved by the Administrative
Agent.  No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.  The Borrower will not request
any Borrowing or Letter of Credit, and each of the MLP and the Borrower shall
not use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, directly or indirectly,
the proceeds of any Borrowing or Letter of Credit, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, other Affiliate, joint
venture partner or other Person, (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
involving any goods originating in or with a Sanctioned Person or Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

 

Section 5.09                             Environmental Laws.  It will, and will
cause each of its Subsidiaries to:

 

(a)                                 comply with all applicable Environmental
Laws and obtain and comply with and maintain any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect; and

 

(b)                                 conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws except
to the extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect.

 

Section 5.10                             Unrestricted Subsidiaries.

 

(a)                                 It will cause the management, business and
affairs of each of it and its Unrestricted Subsidiaries to be conducted in such
a manner (including, without limitation, by keeping separate books of account,
furnishing separate financial statements of Unrestricted Subsidiaries to
creditors and potential creditors thereof and by not permitting assets or
properties of it and its respective Restricted Subsidiaries to be commingled
(except pursuant to contractual arrangements that comply with Section 6.07)) so
that each Unrestricted Subsidiary that is a corporation or other entity will be
treated as a corporate or other entity separate and distinct from it and the
Restricted Subsidiaries.

 

(b)                                 Except as permitted by Section 6.04(g), it
will not, and will not permit any of the Restricted Subsidiaries to, incur,
assume, guarantee or be or become liable for any Indebtedness of any of the
Unrestricted Subsidiaries.

 

(c)                                  It will not permit any Unrestricted
Subsidiary to hold any Equity Interest in, or any Indebtedness of, it or any
Restricted Subsidiary.

 

Section 5.11                             Subsidiary Guaranty.  It will cause
each of its Subsidiaries that guarantees any Covered Material Indebtedness of
the MLP or any Subsidiary of the MLP (including, without limitation, any debt
issued pursuant to the Indenture), to guarantee the Borrower Obligations, by
executing and delivering to the Administrative Agent, for the benefit of the
Lenders, on or prior to the Effective Date with respect to any Subsidiary that
guarantees any such Covered

 

58

--------------------------------------------------------------------------------


 

Material Indebtedness as of the Effective Date, and thereafter, within five
(5) Business Days after any Subsidiary guarantees any such Covered Material
Indebtedness, (a) a Subsidiary Guaranty (or a supplement thereto as may be
requested by the Administrative Agent) and (b) such other additional closing
documents, certificates and legal opinions as shall reasonably be requested by
the Administrative Agent.  For the avoidance of doubt, if at any time any
Subsidiary referenced above does not guarantee any obligations of the MLP or any
of its Subsidiaries under any Covered Material Indebtedness (including the
Indenture) or any such Subsidiary is to be released from such guarantee of such
Covered Material Indebtedness immediately following such Subsidiary’s release
from the Subsidiary Guaranty, then such Subsidiary shall be released from the
Subsidiary Guaranty in accordance with Section 6.15 of the Subsidiary Guaranty;
provided that if such Subsidiary is not released from such guarantee of such
Covered Material Indebtedness within five (5) days of such Subsidiary’s release
from the Subsidiary Guaranty, then such Subsidiary shall immediately become a
party to the Subsidiary Guaranty.

 

ARTICLE VI
Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of the MLP and the Borrower covenants and agrees with
the Lenders that:

 

Section 6.01                             Indebtedness.  It will not, and will
not permit any of its Restricted Subsidiaries to, create, incur, assume or
permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness created under this Agreement;

 

(b)                                 Indebtedness of the MLP to any Restricted
Subsidiary and of any Restricted Subsidiary to the MLP or any other Restricted
Subsidiary;

 

(c)                                  Guarantees by the MLP of Indebtedness of
any Restricted Subsidiary and by any Restricted Subsidiary of Indebtedness of
the MLP or any other Restricted Subsidiary;

 

(d)                                 Indebtedness of the type referred to in
clause (k) of the definition of Indebtedness in an aggregate amount not to
exceed $120,000,000 at any one time outstanding; and

 

(e)                                  Securitization Obligations in respect of
Securitization Transactions in an aggregate amount not to exceed $300,000,000 at
any one time outstanding;

 

(f)                                   other Indebtedness of the MLP and any
Restricted Subsidiary; provided that, both before and after such Indebtedness is
created, incurred or assumed, no Event of Default shall have occurred and be
continuing under this Agreement, and the MLP shall be in Pro Forma Compliance.

 

Notwithstanding the foregoing or anything to the contrary contained herein, the
MLP and the Borrower will not permit the aggregate principal amount of
Indebtedness of all Restricted Subsidiaries (other than Indebtedness of the
Borrower) at any time to exceed 10% of Consolidated Net Tangible Assets.

 

Section 6.02                             Liens.  It will not, and will not
permit any of its Restricted Subsidiaries to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

 

59

--------------------------------------------------------------------------------


 

(a)                                 Permitted Encumbrances;

 

(b)                                 any Lien existing on any property or asset
prior to the acquisition thereof by the MLP or any Restricted Subsidiary or
existing on any property or asset of any Person that becomes a Restricted
Subsidiary after the date hereof prior to the time such Person becomes a
Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other property or assets of the MLP or any Restricted Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Restricted Subsidiary, as
the case may be;

 

(c)                                  Liens on fixed or capital assets acquired,
constructed or improved by the MLP or any Restricted Subsidiary; provided that
(i) such security interests secures Indebtedness permitted by clause (f) of
Section 6.01, (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within 90 days after such acquisition or the completion
of such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the MLP or any Restricted Subsidiary;

 

(d)                                 Liens securing Indebtedness permitted by
Section 6.01(d);

 

(e)                                  other Liens securing Indebtedness
(including Liens granted on accounts receivable or other rights to payment and
related assets in connection with Securitization Transactions permitted by
Section 6.01(e)) in an amount that does not at any time exceed 15% of
Consolidated Net Worth; and

 

(f)                                   extensions, renewals, modifications or
replacements of any of the Liens and other matters referred to in clauses
(a) through (e) of this Section, provided that such Lien is otherwise permitted
by the terms hereof and, with respect to Liens securing Indebtedness, no
extension or renewal Lien shall (i) secure more than the amount of the
Indebtedness or other obligations secured by the Lien being so extended or
renewed or (ii) extend to any property or assets not subject to the Lien being
so extended or renewed.

 

Section 6.03                             Fundamental Changes.  (a) It will not,
and will not permit any of its Restricted Subsidiaries to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (it being understood that “substantially all of its assets” shall mean
more than 50% of the aggregate total assets of the MLP and its Restricted
Subsidiaries, taken as a whole), or all or substantially all of the stock (it
being understood that “substantially all of the stock” shall mean stock
representing ownership interests in more than 50% of the aggregate total assets
of the MLP and its Restricted Subsidiaries, taken as a whole) of any of its
Restricted Subsidiaries (in each case whether now owned or hereafter acquired),
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing
(i) any Restricted Subsidiary may merge into the Borrower in a transaction in
which the Borrower is the surviving entity or the Borrower may merge into or
consolidate with another Person so long as (A) the surviving entity or
purchaser, if other than the Borrower, assumes, pursuant to the terms of such
transaction, each of the obligations of the Borrower hereunder and under any
other documents entered into in connection with the Loans and (B) each such
assumption is expressly evidenced by an agreement executed and delivered to the
Lenders in a form reasonably satisfactory to the Administrative Agent, (ii) any
Restricted Subsidiary (other than the Borrower) may merge into or consolidate
with any Restricted Subsidiary (other than the Borrower) in a transaction in
which the surviving entity is a Restricted

 

60

--------------------------------------------------------------------------------


 

Subsidiary (other than the Borrower), (iii) any Restricted Subsidiary (other
than the Borrower) may sell, transfer, lease or otherwise dispose of all or any
portion of its assets to the Borrower or to another Restricted Subsidiary and
(iv) any Restricted Subsidiary (other than the Borrower) may liquidate, dissolve
or be transferred, sold or otherwise disposed of if the MLP determines in good
faith that such liquidation, dissolution, transfer, sale or disposition is in
the best interests of the MLP and is not materially disadvantageous to the
Lenders (but the foregoing is subject to the restrictions and limitations on the
sale, transfer, lease or other disposition of all or substantially all of such
Restricted Subsidiary’s assets, or all or substantially all of the stock of any
of its Restricted Subsidiaries as described above); provided that any such
merger or consolidation involving a Person that is not a Wholly-Owned Restricted
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.

 

(b)                                 It will not, and will not permit any of its
Restricted Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by it and its Restricted Subsidiaries on
the date of this Agreement and businesses reasonably related thereto.

 

Section 6.04                             Investments, Loans, Advances,
Guarantees and Acquisitions.  It will not, and will not permit any of its
Restricted Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a Wholly-Owned Subsidiary prior to such
merger) any Investment in or Guarantee any obligations of, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:

 

(a)                                 Permitted Investments;

 

(b)                                 Investments by the MLP and any Restricted
Subsidiary in the Equity Interests of any Restricted Subsidiary;

 

(c)                                  loans or advances made by the MLP to any
Restricted Subsidiary and made by any Restricted Subsidiary to the MLP or any
other Restricted Subsidiary;

 

(d)                                 Guarantees constituting Indebtedness
permitted by Section 6.01;

 

(e)                                  the Borrower’s interest in ST Linden
Terminal, LLC;

 

(f)                                   the purchase or other acquisition by the
MLP or a Restricted Subsidiary of the assets of another Person constituting all
or substantially all of the property and assets or business of another Person or
assets that constitute a business unit, line of business or division of another
Person, or the purchase or other acquisition by the MLP or a Restricted
Subsidiary of all or substantially all of the Equity Interests in any Person,
that immediately upon the consummation thereof, will be a Restricted Subsidiary
(including, without limitation, as a result of a merger or consolidation
otherwise permitted under this Agreement); provided, that, both before and after
giving effect to any such Investment, no Default shall exist, including, without
limitation, a Default with respect to use of proceeds set forth in Section 5.08,
and the MLP shall be in Pro Forma Compliance;

 

(g)                                  Investments in Joint Venture Interests and
Unrestricted Subsidiaries; provided, that, both before and after giving effect
to any such Investment, no Default shall exist, including, without limitation, a
Default with respect to use of proceeds set forth in Section 5.08, and the MLP
shall be in Pro Forma Compliance;

 

(h)                                 Investments in Swap Agreements other than
Permitted Swap Agreements; provided, that, both before and after giving effect
to any such Investment, no Default shall exist, including, without limitation, a
Default with respect to use of proceeds set forth in Section 5.08, and the

 

61

--------------------------------------------------------------------------------


 

MLP shall be in Pro Forma Compliance; provided further that the aggregate amount
of Investments made pursuant to this clause (h) shall not exceed $100,000,000 in
the aggregate at any time; and

 

(i)                                     Guarantees of obligations not
constituting Indebtedness of Restricted Subsidiaries.

 

Section 6.05                             Swap Agreements.  It will not, and will
not permit any of its Restricted Subsidiaries to, enter into any Swap Agreement,
other than (a) Swap Agreements entered into for the purpose of fixing, hedging
or swapping interest rate, commodity price or foreign currency exchange rate
risk (or to reverse or amend any such agreements previously made for such
purposes), and not for speculative purposes, (b) other Swap Agreements entered
into in the ordinary course of business to hedge or mitigate risks to which it
or any of its subsidiaries is exposed in the conduct of its business or the
management of its liabilities, and not for speculative purposes (the Swap
Agreements in clauses (a) and (b), collectively the “Permitted Swap Agreements”)
or (c) Swap Agreements other than Permitted Swap Agreements to the extent
permitted by Section 6.04(h).

 

Section 6.06                             Restricted Payments.  It will not, and
will not permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except (a) any Subsidiary
may declare and pay Restricted Payments to its parent and (b) as long as no
Default has occurred and is continuing or would result therefrom, the MLP may
make Restricted Payments in accordance with the terms of the Partnership
Agreement (MLP).

 

Section 6.07                             Transactions with Affiliates.  It will
not, and will not permit any of its Restricted Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) at prices and on terms and
conditions not less favorable to it or such Restricted Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among it and its Wholly-Owned Restricted Subsidiaries not involving
any other Affiliate, (c) any Restricted Payment permitted by Section 6.06,
(d) pursuant to the agreements listed on Schedule 6.07, which agreements are at
prices and on terms and conditions not less favorable to it than could be
obtained on an arm’s-length basis from unrelated third parties and (e) sales or
discounts of any of its accounts receivables in connection with any accounts
receivables securitization or financing, but only to the extent the same is
otherwise permitted hereunder.

 

Section 6.08                             Restrictive Agreements.   It will not,
and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of it or any of its Restricted Subsidiaries to create, incur or permit
to exist any Lien upon any of its property or assets, or (b) the ability of any
Restricted Subsidiary to pay dividends or other distributions with respect to
any of its Equity Interests or to make or repay loans or advances to the MLP or
any other Restricted Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Restricted Subsidiary; provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by law or by this Agreement, (ii) clause
(b) of the foregoing shall not apply to restrictions and conditions imposed by
any Hybrid Equity Securities that by their terms are expressly subordinated in
right of payment to any MLP Obligations during any period in which the issuer
thereof has elected to defer interest thereon in accordance with the terms of
such Hybrid Equity Securities, provided that in no event shall any such
agreement or arrangement prohibit or restrict or impose any condition upon the
ability of (A) any Restricted Subsidiary to pay dividends or other distributions
with respect to any of its Equity Interests directly owned by the MLP, the
Borrower or any of their respective Wholly-Owned Subsidiaries, (B) any
Restricted Subsidiary to make or repay loans or advances to the MLP, the
Borrower or any of their respective Wholly-Owned Subsidiaries or (C) the
Borrower or any Guarantor from making any payments of principal, interest or

 

62

--------------------------------------------------------------------------------


 

other amounts owing hereunder or under any other Loan Document (including the
MLP Obligations) or guaranteeing any of the MLP Obligations, (iii) the foregoing
shall not apply to restrictions and conditions (x) existing on the date of this
Agreement identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition so as to cause such restriction or condition to be more
restrictive than the restriction or condition in existence on the date of this
Agreement) or (y) arising or agreed to after the date of this Agreement;
provided that such restrictions or conditions arising or agreed to after the
date of this Agreement are not more restrictive than the restrictions and
conditions existing on the date of this Agreement, (iv) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Restricted Subsidiary pending such sale; provided such
restrictions and conditions apply only to the Restricted Subsidiary that is to
be sold and such sale is permitted hereunder, (v) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(vi) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof and (vii) clause
(a) of the foregoing shall not apply to any prohibitions or restrictions on the
Borrower, any Restricted Subsidiary or any Securitization Entity pursuant to a
Securitization Transaction permitted hereunder.

 

Section 6.09                             Limitation on Modifications of Other
Agreements.  It will not, and will not permit any of its Restricted Subsidiaries
to, amend, modify or change, or consent to any amendment, modification or change
to, any of the terms of, the Partnership Agreement (MLP), except to the extent
the same could not reasonably be expected to have a Material Adverse Effect.

 

Section 6.10                             Designation and Conversion of
Restricted and Unrestricted Subsidiaries; Debt of Unrestricted Subsidiaries.

 

(a)                                 Unless designated as an Unrestricted
Subsidiary on Schedule 3.12 as of the date hereof or thereafter, assuming
compliance with Section 6.10(b), any Person that becomes a Subsidiary of the MLP
or any Restricted Subsidiary shall be classified as a Restricted Subsidiary.

 

(b)                                 The Borrower may designate by written
notification thereof to the Administrative Agent, any Restricted Subsidiary
(other than the Borrower or any Guarantor), as an Unrestricted Subsidiary if: 
(i) prior, and after giving effect, to such designation, no Default would exist
and (ii) such designation is deemed to be an Investment in an Unrestricted
Subsidiary in an amount equal to the fair market value as of the date of such
designation of the MLP’s direct and indirect ownership interest in such
Subsidiary and such Investment would be permitted to be made at the time of such
designation under Section 6.04(g).  Except as provided in this Section 6.10(b),
no Restricted Subsidiary may be redesignated as an Unrestricted Subsidiary.

 

(c)                                  The Borrower may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary if after giving effect to such
designation:  (i) the representations and warranties of the MLP and the Borrower
contained in each of the Loan Documents are true and correct on and as of the
date of such designation as if made on and as of the date of such designation
(or, if stated to have been made expressly as of an earlier date, were true and
correct as of such date), (ii) no Default would exist and (iii) the MLP and the
Borrower complies with the requirements of Section 5.10.  Any such designation
shall be treated as a cash dividend in an amount equal to the lesser of the fair
market value of the MLP’s direct and indirect ownership interest in such
Subsidiary or the amount of the MLP’s cash investment previously made for
purposes of the limitation on Investments under Section 6.04(g).

 

63

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding the foregoing or anything to
the contrary contained herein, for the purposes of this Agreement the Borrower
and each Guarantor is a Restricted Subsidiary of the MLP and may not be an
Unrestricted Subsidiary.

 

(e)                                  The Borrower shall notify the
Administrative Agent in writing promptly upon any Subsidiary becoming a Material
Subsidiary.

 

Section 6.11                             Financial Condition Covenant.  The MLP
will not permit as of the last day of any fiscal quarter (each a “Calculation
Date”) its Consolidated Debt Coverage Ratio to be in excess of 5.00 to 1.00 (the
“Standard Ratio”) for any Rolling Period; provided that if at any time the MLP
or any of its Restricted Subsidiaries has consummated one or more acquisitions
within the two most recently completed fiscal quarters prior to such Calculation
Date for which the MLP or any of its Restricted Subsidiaries has paid aggregate
net consideration of at least $50,000,000, then, for the two Rolling Periods the
last day of which immediately follow the date on which such acquisition is
consummated, the numerator of the maximum Consolidated Debt Coverage Ratio
otherwise permitted above shall be increased by 0.5; thereafter, compliance
shall be determined by reverting back to the Standard Ratio; provided further
that, notwithstanding the foregoing, or anything to the contrary contained in
this Section 6.11, in no event shall the MLP permit at any time its Consolidated
Debt Coverage Ratio to exceed 5.50 to 1.00 for any Rolling Period.

 

ARTICLE VII
Events of Default

 

From (and including) the Effective Date, if any of the following events (“Events
of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower, the MLP or any of their Restricted
Subsidiaries in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with the Loan Documents or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

(d)                                 the MLP or the Borrower shall fail to
observe or perform any covenant, condition or agreement contained in
Section 5.02(a), (c), or (e), Section 5.03 (with respect to the MLP’s or the
Borrower’s existence), Section 5.08, Section 5.11 or in Article VI;

 

(e)                                  the MLP, the Borrower or any Guarantor
shall fail to observe or perform any covenant, condition or agreement contained
in the Loan Documents (other than those specified in clause (a), (b) or (d) of
this Article), and such failure shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender);

 

64

--------------------------------------------------------------------------------


 

(f)                                   the MLP or any Restricted Subsidiary shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable (subject to any applicable grace period), whether by
acceleration or otherwise, of any Material Indebtedness; or a default shall
occur in the performance or observance of any obligation or condition with
respect to any Material Indebtedness if the effect of such default is to
accelerate the maturity of any such Indebtedness or such default shall continue
unremedied for any applicable period of time sufficient to permit the holder or
holders of such Indebtedness, or any trustee or agent for such holders, to cause
such Indebtedness to become due and payable prior to its expressed maturity;

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the General Partner, the MLP (or
its general partner(s)), the Borrower, any Guarantor or any Material Subsidiary
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the General Partner, the MLP
(or its general partner(s)), the Borrower, any Guarantor or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(h)                                 the General Partner, the MLP (or its general
partner(s)), the Borrower, any Guarantor or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the General
Partner, the MLP (or its general partner(s)), the Borrower, any Guarantor or any
Material Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(i)                                     the General Partner, the MLP (or its
general partner(s)), the Borrower, any Guarantor or any Material Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(j)                                    one or more judgments for the payment of
money in an aggregate amount in excess of $50,000,000 and that are not covered
by insurance shall be rendered against the MLP, any Restricted Subsidiary, or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the MLP or any Restricted Subsidiary to enforce any such judgment;

 

(k)                                 an ERISA Event shall have occurred that, in
the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

 

(l)                                     the MLP or any Subsidiary shall incur an
Environmental Liability or Environmental Liabilities that could reasonably be
expected to have a Material Adverse Effect;

 

65

--------------------------------------------------------------------------------


 

(m)                             the MLP shall (i) conduct, transact or otherwise
engage in, or commit to conduct, transact or otherwise engage in, any business
or operations other than (X) those incidental to its ownership of the limited
partner interests in the Borrower or of Equity Interests in other Wholly-Owned
Subsidiaries and (Y) the incurrence and maintenance of Indebtedness or (ii) own,
lease, manage or otherwise operate any properties or assets (including cash and
cash equivalents), other than (A) the limited partner interests in the Borrower,
(B) ownership interests of a Subsidiary, (C) ownership interests in other
subsidiaries not Subsidiaries of the Borrower, (D) cash received in connection
with dividends made by the Borrower in accordance with Section 6.06(b) pending
application to the holders of the Units and the General Partner Interest,
(E) cash received in connection with the incurrence of Indebtedness and (F) cash
received in connection with dividends made by other subsidiaries;

 

(n)                                 this Agreement or the Subsidiary Guaranty
after delivery thereof shall for any reason, except to the extent permitted by
the terms hereof or thereof (or as waived by the Lenders in accordance with
Section 10.02), ceases to be valid, binding and enforceable in accordance with
its terms against the Borrower, the MLP or a Guarantor party thereto or shall be
repudiated by any of them, or the Borrower, the MLP or any Guarantor shall so
state in writing; or

 

(o)                                 a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become  due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (g) or
(h) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII
MLP Guarantee

 

Section 8.01                             MLP Guarantee.

 

(a)                                 The MLP, to the maximum extent permitted by
applicable law, (i) absolutely, unconditionally and irrevocably, guarantees to
the Administrative Agent for the ratable benefit of the Guaranteed Creditors and
their respective successors, endorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Borrower Obligations and
(ii) indemnifies and holds harmless each Guaranteed Creditor from, and agrees to
pay to such Guaranteed Creditor, all reasonable costs and expenses (including
reasonable counsel fees and expenses) incurred by such Guaranteed Creditor in
enforcing any of its rights under the guarantee contained in this Section 8.01. 
The MLP agrees that notwithstanding any stay, injunction or other prohibition
preventing the payment by the Borrower of all or any portion of the Borrower
Obligations and notwithstanding that all or any portion of the Borrower
Obligations may be unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or

 

66

--------------------------------------------------------------------------------


 

similar proceeding involving the Borrower, to the maximum extent permitted by
applicable law, such Borrower Obligations shall nevertheless be due and payable
by the MLP for the purposes of this guarantee at the time such Borrower
Obligations would by payable by the Borrower under the provisions of this
Agreement.  Notwithstanding the foregoing, any enforcement of this guarantee
with respect to the rights of any Guaranteed Creditor shall be accomplished by
the Administrative Agent acting on behalf of such Guaranteed Creditor.  The
guarantee contained in this Section 8.01 is a guarantee of payment and not
collection, and the liability of the MLP is primary and not secondary.  Anything
to the contrary notwithstanding, the maximum liability of the MLP under the
guarantee provided for in this Article VIII shall in no event exceed the amount
which can be guaranteed by the MLP under applicable federal and state laws
relating to insolvency of debtors (after giving effect to any right of
contribution provided for herein or in any other Loan Document).

 

(b)                                 The MLP agrees that if the maturity of the
Borrower Obligations is accelerated by bankruptcy or otherwise, such maturity
shall also be deemed accelerated for the purpose of this guarantee without
demand or notice to the MLP.  The guarantee contained in this Section 8.01 is a
continuing guarantee and shall remain in full force and effect until all the
Borrower Obligations and the obligations of the MLP under the guarantee
contained in this Section 8.01 shall have been satisfied by payment in full in
cash, no Letter of Credit shall be outstanding and the Commitments shall be
terminated, notwithstanding that from time to time during the term of this
Agreement the Borrower may be free from any Borrower Obligations.

 

(c)                                  No payment made by the Borrower, the MLP,
any other guarantor or any other Person or received or collected by any
Guaranteed Creditor from the Borrower, the MLP, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of the MLP hereunder which shall, notwithstanding any such
payment (other than any payment made by the Borrower or MLP in respect of the
Borrower Obligations or any payment received or collected from the Borrower or
MLP in respect of the Borrower Obligations), remain liable for the Borrower
Obligations until, subject to Section 8.05, the Borrower Obligations are paid in
full in cash, no Letter of Credit shall be outstanding and the Commitments are
terminated.

 

Section 8.02                             Subrogation.  The MLP shall be
subrogated to all the rights of any Guaranteed Creditor against the Borrower in
respect of any amounts paid by the MLP pursuant to the provisions of the
guarantee contained in Section 8.01; provided, however, that the MLP shall not
be entitled to enforce or to receive any payments arising out of, or based upon,
such right of subrogation with respect to any of the Borrower Obligations, nor
shall the MLP seek or be entitled to seek any contribution or reimbursement from
the Borrower or any other Guarantor (or any other guarantor) in respect of
payments made by the MLP hereunder, until all of the Borrower Obligations and
the Guarantees thereof shall have been indefeasibly paid in full in cash or
discharged.  A director, officer, employee or stockholder, as such, of the MLP
shall not have any liability for any obligations of the MLP under the guarantee
contained in Section 8.01 or any claim based on, in respect of or by reason of
such obligations or their creation.

 

Section 8.03                             Amendments, Etc. with respect to the
Borrower Obligations.  The MLP shall remain obligated hereunder notwithstanding
that, without any reservation of rights against the MLP and without notice to or
further assent by the MLP, any demand for payment of any of the Borrower
Obligations made by any Guaranteed Creditor may be rescinded by such Guaranteed
Creditor and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Guaranteed Creditor, and any Loan

 

67

--------------------------------------------------------------------------------


 

Document and any other document executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders or all Lenders, as the case
may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by any Guaranteed Creditor for the
payment of the Borrower Obligations may be sold, exchanged, waived, surrendered
or released.  Except as required by applicable law, no Guaranteed Creditor shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Borrower Obligations or for the guarantee
contained in Section 8.01 or any property subject thereto.

 

Section 8.04                             Guarantee Absolute and Unconditional. 
To the fullest extent permitted by applicable law, the MLP hereby (a) waives
diligence, presentment, demand of payment, notice of intent to accelerate,
notice of acceleration, notice of acceptance, filing of claims with a court in
the event of the merger, insolvency or bankruptcy of the Borrower or the MLP,
and all demands and notices whatsoever, (b) acknowledges that any agreement,
instrument or document evidencing the MLP Obligations may be transferred and
that the benefit of its obligations hereunder shall extend to each holder of any
agreement, instrument or document evidencing the MLP Obligations without notice
to them and (c) covenants that the MLP Obligations will not be discharged except
by complete performance thereof.  The MLP further agrees that to the fullest
extent permitted by applicable law, if at any time all or any part of any
payment theretofore applied by any Person to any of the MLP Obligations is, or
must be, rescinded or returned for any reason whatsoever, including without
limitation, the insolvency, bankruptcy or reorganization of the MLP, such MLP
Obligations shall, to the extent that such payment is or must be rescinded or
returned, be deemed to have continued in existence notwithstanding such
application, and the MLP Obligations shall continue to be effective or be
reinstated, as the case may be, as though such application had not been made.

 

To the fullest extent permitted by applicable law, the obligations of the MLP
under this guarantee shall be as aforesaid full, irrevocable, unconditional and
absolute and shall not be impaired, modified, discharged, released or limited by
any occurrence or condition whatsoever, including, without limitation, (i) any
compromise, settlement, release, waiver, renewal, extension, indulgence or
modification of, or any change in, any of the obligations and liabilities of the
Borrower or the MLP contained in any of the Borrower Obligations or this
Agreement, (ii) any impairment, modification, release or limitation of the
liability of the Borrower, the MLP or any of their estates in bankruptcy, or any
remedy for the enforcement thereof, resulting from the operation of any present
or future provision of any applicable bankruptcy law, as amended, or other
statute or from the decision of any court, (iii) the assertion or exercise by
the Borrower or the MLP of any rights or remedies under any of the Borrower
Obligations or this Agreement or their delay in or failure to assert or exercise
any such rights or remedies, (iv) the assignment or the purported assignment of
any property as security for any of the Borrower Obligations, including all or
any part of the rights of the Borrower or the MLP under this Agreement, (v) the
extension of the time for payment by the Borrower or the MLP of any payments or
other sums or any part thereof owing or payable under any of the terms and
provisions of any of the Borrower Obligations or this Agreement or of the time
for performance by the Borrower or the MLP of any other obligations under or
arising out of any such terms and provisions or the extension or the renewal of
any thereof, (vi) the modification or amendment (whether material or otherwise)
of any duty, agreement or obligation of the Borrower or the MLP set forth in
this Agreement, (vii) the voluntary or involuntary liquidation, dissolution,
sale or other disposition of all or substantially all of the assets, marshaling
of assets and liabilities, receivership, insolvency, bankruptcy, assignment for
the benefit of creditors, reorganization, arrangement, composition or
readjustment of, or other similar proceeding affecting, the Borrower or any of
the MLP or any of their respective assets, or the disaffirmance of any of the
Borrower Obligations, or this Agreement in any such proceeding, (viii) the
release or discharge of the Borrower or the MLP from the performance or
observance of any agreement, covenant, term or condition contained in any of
such instruments by operation of law, (ix) the unenforceability of any of the
Borrower Obligations or this

 

68

--------------------------------------------------------------------------------


 

Agreement, (x) any change in the name, business, capital structure, corporate
existence, or ownership of the Borrower or the MLP or any other person or entity
liable on the obligations guaranteed hereby, (xi) the existence of any
collateral or other guaranty, or any exchange, release or non-perfection of any
collateral or other guaranty, or (xii) any other circumstance which might
otherwise constitute a defense available to, or a legal or equitable discharge
of, a surety or the MLP.

 

Section 8.05                             Reinstatement.  To the maximum extent
permitted by applicable law, the guarantee contained in Section 8.01 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Guaranteed Creditor upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or the MLP, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
the MLP or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

Section 8.06                             Payments.  The MLP hereby guarantees
that payments hereunder will be paid to the Administrative Agent without set-off
or counterclaim and without deduction for any taxes and in immediately available
funds and in the relevant currency at the Administrative Agent’s payment office
at the address provided in Section 10.01 of this Agreement.

 

ARTICLE IX
The Administrative Agent

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in

 

69

--------------------------------------------------------------------------------


 

connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a Lender and a
commercial bank with an office in New York, New York and having a combined
capital and surplus of at least $500,000,000, or an Affiliate of any such bank. 
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material,

 

70

--------------------------------------------------------------------------------


 

non-public information within the meaning of the United States securities laws
concerning the MLP, the Borrower and their respective Affiliates) as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any related agreement
or any document furnished hereunder or thereunder and in deciding whether or to
the extent to which it will continue as a Lender or assign or otherwise transfer
its rights, interests and obligations hereunder.

 

None of the Co-Syndication Agents, the Co-Documentation Agents or the Arrangers
shall have any duties, responsibilities or liabilities under this Agreement or
the other Loan Documents other than their duties, responsibilities and
liabilities in their capacity as Lenders hereunder.

 

ARTICLE X
Miscellaneous

 

Section 10.01                      Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                                     if to the Borrower or the MLP, to it at
19003 IH-10 West, San Antonio, Texas 78257, Attention of Executive Vice
President and Chief Financial Officer (Telecopy No. (210) 918-5596);

 

(ii)                                  if to the Administrative Agent at its
London funding office, to J. P. Morgan Europe Limited, Loan and Agency Services
Group, 125 London Wall, London, EC2Y 5AJ, Attention of Maxine Graves (Telecopy
No. +44 207 777 2360), with a copy to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin, 8th Floor, Houston, Texas 77002, Attention of
Shadia Folahan (Telecopy No. (713) 427-6307); and if to the Administrative Agent
at its domestic funding office, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin, 8th Floor, Houston, Texas 77002, Attention of
Shadia Folahan (Telecopy No. (713) 427-6307);

 

(iii)                               if to JPMorgan Chase Bank, N.A., in its
capacity as Issuing Bank, to it at JPMorgan Chase Bank, N.A., Letter of Credit
Group, Global Trade Services, 10420 Highland Manor Dr., Tampa, Florida 33610,
Attention of James Alonzo (Telecopy No. (813) 432-5161); and

 

(iv)                              if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by using
Electronic Systems pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender. 
The Administrative

 

71

--------------------------------------------------------------------------------


 

Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)                                 Electronic Systems.

 

(i)                                     Each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make Communications (as
defined below) available to the Issuing Banks and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

 

(ii)                                  Any Electronic System used by the
Administrative Agent is provided “as is” and “as available.”  The Agent Parties
(as defined below) do not warrant the adequacy of such Electronic Systems and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System.  In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender, the Issuing Bank or any other Person or entity
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through an Electronic System. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

 

Section 10.02                      Waivers; Amendments.  (a)  No failure or
delay by the Administrative Agent, any Issuing Bank or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the

 

72

--------------------------------------------------------------------------------


 

purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

 

(b)                                 Neither this Agreement nor the Subsidiary
Guaranty nor any provision hereof or thereof may be waived, amended or modified
(except as expressly set forth herein or therein) except pursuant to an
agreement or agreements in writing entered into by the Borrower, the MLP and the
Required Lenders or by the Borrower, the MLP and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder, or
change the currency of any Loan, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.16(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) waive or amend Section 2.19,
Section 4.01, Article VIII or release the MLP from its obligations hereunder or
release any other Guarantor from a Subsidiary Guaranty (except as expressly set
forth in the Subsidiary Guaranty) without the written consent of each Lender or
(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the  written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or any Issuing
Bank hereunder without the prior written consent of the Administrative Agent or
such Issuing Bank, as the case may be.

 

Section 10.03                      Expenses; Indemnity; Damage Waiver.  (a) The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, each Issuing Bank, each Lender and each Arranger, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other

 

73

--------------------------------------------------------------------------------


 

transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit issued by it if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Borrower or any other Loan Party or its or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  This Section 10.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or any
Issuing Bank under paragraph (a) or (b) of this Section (and without limiting
the Borrower’s obligation to do so), each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Issuing Bank in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable not later than 5 Business Days after written demand therefor.

 

Section 10.04                      Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in Section 10.04(c)) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (other
than the MLP, the Borrower, their respective Subsidiaries or any of

 

74

--------------------------------------------------------------------------------


 

their respective Affiliates or any natural person or a Defaulting Lender or its
Lender Parent) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment, participations in
Letters of Credit and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)                               the Borrower, provided that, the Borrower
shall be deemed to have consented to an assignment unless it shall have objected
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of any
Commitment to an assignee that is a Lender (other than a Defaulting Lender) with
a Commitment immediately prior to giving effect to such assignment; and

 

(C)                               each Issuing Bank.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of Commitments or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent (x) an Assignment and Assumption or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the Administrative
Agent and the parties to the Assignment and Assumption are participants,
together with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their Related Parties and their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of

 

75

--------------------------------------------------------------------------------


 

its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.13, Section 2.14, Section 2.15 and 10.03).  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 10.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.04(c).

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the
Borrower, the Issuing Banks and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of (x) a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee or
(y) to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to a Platform as to which the Administrative
Agent and the parties to the Assignment and Assumption are participants, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.04(d) or (e), Section 2.05(b), Section 2.16(d) or 10.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(c)                                  Any Lender may, without the consent of the
Borrower, the Administrative Agent or any Issuing Bank, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrower, the Administrative Agent,
each Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole

 

76

--------------------------------------------------------------------------------


 

right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 10.02(b) that affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Section 2.13,
Section 2.14, Section 2.15 (subject to the requirements and limitations therein,
including the requirements under Section 2.15(f) (it being understood that the
documentation required under Section 2.15(f) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided
that such Participant (A) agrees to be subject to the provisions of Section 2.17
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Section 2.13 or Section 2.15,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.17(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.16(c) as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank having jurisdiction over such Lender, and this Section shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

Section 10.05                      Survival.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments  delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Section 2.13, Section 2.14,
Section 2.15, Section 10.03 and  ARTICLE IX shall survive and remain in full
force

 

77

--------------------------------------------------------------------------------


 

and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

 

Section 10.06                      Counterparts; Integration; Effectiveness;
Electronic Execution.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent and the Lenders constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other required parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

(b)                                 Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any  document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

Section 10.07                      Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 10.08                      Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower or the MLP against any of and all the obligations of the
Borrower or the MLP now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured.  The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

Section 10.09                      Governing Law; Jurisdiction; Consent to
Service of Process.  (a) This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

 

(b)                                 The Borrower and the MLP each hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County, Borough of Manhattan and of the United States District Court
for

 

78

--------------------------------------------------------------------------------


 

the Southern District of New York sitting in the Borough of Manhattan, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

 

(c)                                  The Borrower and the MLP each hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 10.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

Section 10.10                      WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 10.11                      Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 10.12                      Confidentiality.  Each of the Administrative
Agent, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, ratings agency, cusip bureau or credit
insurer), (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this

 

79

--------------------------------------------------------------------------------


 

Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Issuing Bank
or any Lender on a nonconfidential basis from a source other than the Borrower. 
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 10.13                      Material Non-Public Information.

 

(a)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN Section 10.12 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(b)                                 ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

Section 10.14                      Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

Section 10.15                      Limitation of Liability.  Neither the General
Partner nor the general partner(s) of the MLP shall be liable for (a) the
obligations of the Borrower under this Agreement or (b) the obligations

 

80

--------------------------------------------------------------------------------


 

of the MLP under this Agreement, including in each case, without limitation, by
reason of any payment obligation imposed by governing state partnership statutes
and any provision of the applicable limited partnership agreement of the
Borrower or the MLP that requires such General Partner or general partner(s), as
the case may be, to restore a capital account deficit.

 

Section 10.16       USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies the Borrower and each
other Loan Party that pursuant to the requirements of the Act, it is required to
obtain, verify and record information that identifies the Borrower and each
other Loan Party, which information includes the name and address of the
Borrower and each other Loan Party and other information that will allow such
Lender to identify the Borrower and each other Loan Party in accordance with the
Patriot Act.

 

Section 10.17       Amendment and Restatement of Existing Credit Agreement.  On
the Effective Date, the Existing Credit Agreement shall be amended and restated
in its entirety as set forth herein.  This Agreement and any promissory notes
issued hereunder have been given in renewal, extension, rearrangement and
increase, and not in extinguishment of the obligations under the Existing Credit
Agreement and the notes and other documents related thereto.  This Agreement
does not constitute a novation of the obligations and liabilities under the
Existing Credit Agreement or evidence repayment of any such obligations and
liabilities.  All guarantees in respect of the Existing Credit Agreement and the
obligations relating thereto are hereby ratified, confirmed, renewed, extended,
brought forward and rearranged as security for the Borrower Obligations.  None
of the guarantees created pursuant to the Existing Credit Agreement are
released.  The substantive rights and obligations of the parties hereto shall be
governed by this Agreement, rather than the Existing Credit Agreement.  Without
limitation of any of the foregoing, (a) this Agreement shall not in any way
release or impair the rights, duties, Borrower Obligations (as defined in the
Existing Credit Agreement) or Guarantees created pursuant to the Existing Credit
Agreement or any other Loan Document (as defined in the Existing Credit
Agreement), in each case to the extent in force and effect thereunder as of the
Effective Date and except as modified hereby or by documents, instruments and
agreements executed and delivered in connection herewith, and all of such
rights, duties, Borrower Obligations and Guarantees are assumed, ratified and
affirmed by the Loan Parties; (b) all indemnification obligations of the Loan
Parties under the Existing Credit Agreement and any other Loan Documents (as
defined in the Existing Credit Agreement) shall survive the execution and
delivery of this Agreement and shall continue in full force and effect for the
benefit of the Lenders, each Issuing Bank, the Arrangers, and any other Person
indemnified under the Existing Credit Agreement or any other Loan Document (as
defined in the Existing Credit Agreement) at any time prior to the Effective
Date; (c) the Borrower Obligations incurred under the Existing Credit Agreement
shall, to the extent outstanding on the Effective Date, continue outstanding
under this Agreement and shall not be deemed to be paid, released, discharged or
otherwise satisfied by the execution of this Agreement, and this Agreement shall
not constitute a refinancing, substitution or novation of such Borrower
Obligations or any of the other rights, duties and obligations of the parties
hereunder, and the terms “Borrower Obligations”, “Guarantor Obligations” or
similar terms as such terms are used in the Loan Documents shall include the
Borrower Obligations as increased, amended and restated under this Agreement;
(d) the execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the Lenders or the
Administrative Agent or any Issuing Bank (as defined therein) under the Existing
Credit Agreement, nor constitute a waiver of any covenant, agreement, default or
obligation under the Existing Credit Agreement, except to the extent that any
such covenant, agreement, default or obligation is no longer set forth herein or
is modified hereby; (e) any and all references to the Existing Credit Agreement
in the Subsidiary Guaranty or other Loan Document shall, without further action
of the parties, be deemed a reference to the Existing Credit Agreement, as
amended and restated by this Agreement, and as this Agreement shall be further
amended, restated, supplemented or otherwise modified from time to time, and any
and all references to the Subsidiary Guaranty or Loan Documents in

 

81

--------------------------------------------------------------------------------


 

any the Subsidiary Guaranty or any other Loan Documents shall be deemed a
reference to the Subsidiary Guaranty or Loan Documents under the Existing Credit
Agreement, as amended and restated by this Agreement, and as this Agreement
shall be further amended, restated, supplemented or otherwise modified from time
to time; (f) the Existing Credit Agreement shall continue to evidence the
representations and warranties made by the Borrower and the MLP prior to the
Effective Date; and (g) the Existing Credit Agreement shall continue to evidence
any action or omission performed or required to be performed pursuant to the
Existing Credit Agreement prior to the Effective Date (including any failure,
prior to the Effective Date, to comply with the covenants contained in the
Existing Credit Agreement).  The amendments and restatements set forth herein
shall not cure any breach thereof or any “Default” or “Event of Default” under
and as defined in the Existing Credit Agreement existing prior to the Effective
Date.

 

[Signature pages follow.]

 

82

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

NUSTAR LOGISTICS, L.P.

 

 

 

 

By:

NuStar GP, Inc., its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas R. Shoaf

 

 

 

Name:

Thomas R. Shoaf

 

 

 

Title:

Executive Vice President and Chief

 

 

 

 

Financial Officer

 

 

 

 

 

NUSTAR ENERGY L.P.

 

 

 

 

 

 

By:

Riverwalk Logistics, L.P., its General Partner

 

 

 

 

 

 

By:

NuStar GP, LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ Thomas R. Shoaf

 

 

 

Name:

Thomas R. Shoaf

 

 

 

Title:

Executive Vice President and Chief

 

 

 

 

Financial Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender, as an Issuing Bank and as Administrative
Agent

 

 

 

 

 

By:

/s/ M.Hasan

 

Name:

Muhammad Hasan

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD.,

 

as Co-Syndication Agent, as an Issuing Bank and as a Lender

 

 

 

 

 

By:

/s/ Leon Mo

 

Name:

Leon Mo

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent, as an Issuing Bank
and as a Lender

 

 

 

 

 

By:

/s/ M. Colin Warman

 

Name:

M. Colin Warman

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Co-Syndication Agent,

 

as an Issuing Bank and as a Lender

 

 

 

 

 

By:

/s/ Carmen Malizia

 

Name:

Carmen Malizia

 

Title:

Director

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Co-Documentation Agent, as an Issuing Bank and as a Lender

 

 

 

 

 

By:

/s/ Borden Tennant

 

Name:

Borden Tennant

 

Title:

Assistant Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Bryan Heller

 

Name:

Bryan Heller

 

Title:

Director

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender

 

 

 

 

 

By:

/s/ Todd Vaubel

 

Name:

Todd Vaubel

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Alicia Borys

 

Name:

Alicia Borys

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

By:

/s/ Joseph Onischuk

 

Name:

Joseph Onischuk

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Joanna Lau

 

Name:

Joanna Lau

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as a Lender

 

 

 

 

 

By:

/s/ Michael Dixon

 

Name:

Michael Dixon

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Vice President

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

DNB CAPITAL LLC, as a Lender

 

 

 

 

 

By:

/s/ Joe Hykle

 

Name:

Joe Hykle

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Asulv Tvelt

 

Name:

Asulv Tvelt

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Jim Allred

 

Name:

Jim Allred

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Katsuyuki Kubo

 

Name:

Katsuyuki Kubo

 

Title:

Managing Director

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Lana Gifas

 

Name:

Lana Gifas

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Houssem Daly

 

Name:

Houssem Daly

 

Title:

Associate Director

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ John Prigge

 

Name:

John Prigge

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SCOTIABANC INC., as a Lender

 

 

 

 

 

By:

/s/ J.F. Todd

 

Name:

J.F. Todd

 

Title:

Managing Director

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ DeVon J. Lang

 

Name:

DeVon J. Lang

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Eamon Baqui

 

Name:

Eamon Baqui

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ L.J. Perenyi

 

Name:

L.J. Perenyi

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

FROST BANK, as a Lender

 

 

 

 

 

By:

/s/ Sarah Cernosek

 

Name:

Sarah Cernosek

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

FIRST COMMERCIAL BANK NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Jason Lee

 

Name:

Jason Lee

 

Title:

SVP & General Manager

 

[SIGNATURE PAGE TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Assignment and Assumption

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.                                      Assignor:

 

2.                                      Assignee:

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

3.                                      Borrower(s):

 

4.                                      Administrative Agent: JPMorgan Chase
Bank, N.A., as the administrative agent under the Credit Agreement

 

5.                                      Credit Agreement: The Amended and
Restated 5-Year Revolving Credit Agreement dated as of October 29, 2014 among
NuStar Logistics, L.P., NuStar Energy L.P., the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents parties
thereto

 

6.                                      Assigned Interest:

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

Commitment Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(2)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

      Title:

 

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

      Title:

 

--------------------------------------------------------------------------------

(2)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

Exhibit A - 2

--------------------------------------------------------------------------------


 

[Consented to and](3) Accepted:

 

 

 

[NAME OF ADMINISTRATIVE AGENT], as

 

  Administrative Agent

 

 

 

By

 

 

  Title:

 

 

 

[Consented to:](4)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By

 

 

  Title:

 

 

--------------------------------------------------------------------------------

(3)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(4)  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Banks) is required by the terms of the Credit Agreement.

 

Exhibit A - 3

--------------------------------------------------------------------------------


 

ANNEX 1

 

[                              ](5)

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan
Document(6), (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2                               Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender(7), attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

--------------------------------------------------------------------------------

(5)  Describe Credit Agreement at option of Administrative Agent.

(6)  The term “Loan Document” should be conformed to that used in the Credit
Agreement.

(7)  The concept of “Foreign Lender” should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up.

 

Exhibit A - 4

--------------------------------------------------------------------------------


 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Exhibit A - 5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

OPINION OF COUNSEL FOR THE BORROWER AND THE MLP

 

October 29, 2014

 

To the Lenders and the Administrative
Agent Referred to Below

c/o JPMorgan Chase Bank, N.A., as
Administrative Agent

270 Park Avenue

New York, New York 10017

 

Dear Sirs:

 

I am the Senior Vice President, General Counsel—Corporate & Commercial Law and
Corporate Secretary of: (i) NuStar GP, Inc., the general partner of NuStar
Logistics, L.P. (the “Borrower”); (ii) NuStar GP, LLC, the general partner of
the general partner of NuStar Energy L.P. (the “MLP”); and (iii) NuStar Pipeline
Company, LLC, the general partner of NuStar Pipeline Operating Partnership L.P.
(the “Subsidiary Guarantor” and, together with the Borrower and the MLP, the
“Loan Parties”).  I, or other attorneys within the legal department, have acted
as counsel to the Loan Parties in connection with the Amended and Restated
5-Year Revolving Credit Agreement dated as of October 29, 2014 (the “Credit
Agreement”), among the Borrower, the MLP, the banks and other financial
institutions identified therein as Lenders, JPMorgan Chase Bank, N.A., as
Administrative Agent, and others as agents, and the other Loan Documents
identified below.  This opinion is being furnished to you pursuant to
Section 4.01(b) of the Credit Agreement.  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

In that connection, I, or individuals under my direction, have examined executed
copies of the Credit Agreement, the Amended and Restated Subsidiary Guaranty
Agreement dated as of even date herewith made by each of the Guarantors (as
defined therein) in favor of the Administrative Agent (the “Subsidiary
Guaranty”), and the notes executed and delivered on the date hereof pursuant to
Section 2.08(d) of the Credit Agreement (the “Loan Documents”).

 

In addition, I, or individuals under my direction, have examined originals or
copies, certified or otherwise identified to our satisfaction, of such
documents, corporate records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as we
have deemed necessary or advisable for purposes of this opinion.

 

We have assumed the authenticity of all documents submitted to us as originals,
the conformity with the original documents of all documents submitted to us as
copies and that the signatures on all documents submitted to us are genuine.

 

Upon the basis of the foregoing, I am of the opinion that:

 

1.                                      The Loan Documents constitute the legal,
valid and binding obligations of the Loan Parties party thereto, enforceable
against such Loan Parties under the law of the State of New York in accordance
with their respective terms.

 

2.                                      In a case properly argued and presented,
a Texas court or a Federal court sitting in Texas and applying Texas conflict of
law principles, as set out in Chapter 271 of the Texas Business and

 

Exhibit B - 1

--------------------------------------------------------------------------------


 

Commerce Code, would give effect to the provisions of the Credit Agreement and
the Subsidiary Guaranty selecting New York law as governing, and would apply the
substantive laws of the State of New York in construing the Credit Agreement and
the Subsidiary Guaranty.

 

3.                                      Under the circumstances contemplated by
the Credit Agreement, the making of the Loans will not violate Section 7 of the
Securities Exchange Act of 1934, as amended, or any regulation issued pursuant
thereto, including without limitation, the provisions of Regulation T, U or X of
the Board of Governors of the Federal Reserve System.

 

4.                                      No Loan Party is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

5.                                      The Borrower (a) is a limited
partnership duly formed and validly existing under the laws of the State of
Delaware and (b) has the limited partnership power and authority to (i) own
property and conduct the business in which it is currently engaged and in which
it proposes, as of the date hereof, to be engaged after the date hereof,
(ii) make, deliver and perform the Loan Documents to which it is a party in
accordance with the terms and provisions thereof and (iii) borrow under the
Credit Agreement.

 

6.                                      The MLP (a) is a limited partnership
duly formed and validly existing under the laws of the State of Delaware and
(b) has the limited partnership power and authority to (i) own property and
conduct the business in which it is currently engaged and in which it proposes,
as of the date hereof, to be engaged after the date hereof, and (ii) make,
deliver and perform the Credit Agreement in accordance with the terms and
provisions thereof.

 

7.                                      The Subsidiary Guarantor (a) is a
limited partnership duly formed and validly existing under the laws of the State
of Delaware and (b) has the limited partnership power and authority to make,
deliver and perform the Subsidiary Guaranty in accordance with the terms and
provisions thereof.

 

8.                                      The execution, delivery and performance
of the Credit Agreement by the Borrower and the MLP, and of the Subsidiary
Guaranty by the Subsidiary Guarantor, and the borrowings by the Borrower under
the Credit Agreement, have been duly authorized by all necessary actions on
behalf of the Loan Parties and each other Person whose authorization is relevant
to, or constitutes, authorization on behalf of a Loan Party.

 

9.                                      The Loan Documents have been duly
executed and delivered on behalf of the Loan Parties, as applicable.

 

10.                               No approvals or consents of any governmental
authority of the State of Texas or the United States of America or other
consents or approvals by any other Person which have not been obtained on or
prior to the date hereof are required (a) in connection with the participation
by the Loan Parties in connection with the transactions under the Loan Documents
or the execution, delivery and performance by any Loan Party of the Loan
Documents to which it is a party, or (b) for the validity and enforceability of
the Loan Documents and the exercise by the Lenders of their rights and remedies
thereunder.

 

11.                               The execution, delivery and performance by the
Loan Parties of the Loan Documents will not (a) violate any provision of the
Partnership Agreement of the Borrower, the Partnership Agreement of the MLP, or
the Partnership Agreement of the Subsidiary Guarantor, (b) result in the breach
of, or constitute a default under, any indenture or loan or credit agreement or
any other material agreement, lease or instrument, known to me after due
inquiry, to which any of the Loan Parties is a party or by which its properties
may be bound, (c) result in, or require, the creation or imposition of any Lien
on any

 

Exhibit B - 2

--------------------------------------------------------------------------------


 

of its properties or revenues pursuant to any requirement of law, rule,
regulation or order of any governmental authority of the State of Texas or the
United States of America or material contractual obligation binding upon any
Loan Party, or (d) result in any violation by any Loan Party of any applicable
law of the State of Texas or the United States of America.

 

12.                               The Borrower is not subject to regulation
under any statute or regulation of the State of Texas or the United States of
America that limits its ability to incur indebtedness.

 

13.                               To my knowledge (having made due inquiry with
respect thereto), except as disclosed in the Credit Agreement, no litigation,
investigation or proceeding of or before any arbitrator or governmental
authority is pending or threatened by or against any Loan Party or against any
of the properties or revenues of the Loan Parties (a) with respect to the Loan
Documents or any of the transactions contemplated thereby or (b) which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.

 

This opinion is limited to matters governed by the Federal laws of the United
States of America; the Delaware Limited Partnership Act; the Delaware Limited
Liability Company Act; the Delaware General Corporation Law; the Delaware
Revised Uniform Limited Partnership Act; the laws of the State of Texas; and,
with respect to paragraph 1 only, the laws of the State of New York.

 

This opinion letter is provided to you by me as counsel to the Loan Parties and
may not be relied upon (i) by any Person other than you and, as of its date,
each other Person who shall become a Lender under the Credit Agreement after
such date or (ii) by any Person for any purpose other than in connection with
the transactions contemplated by the Loan Documents without, in each instance,
my prior written consent.  This opinion letter speaks as of its date and I
undertake no, and hereby disclaim any, duty to advise you or any other Person
entitled to rely hereon as to changes of law or fact coming to my attention
after the delivery hereof on such date.

 

Exhibit B - 3

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF INITIAL NOTICE OF COMMITMENT INCREASE

 

[Date]

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

1111 Fannin, 8th Floor

Houston, TX  77002

 

Attention:

 

Ladies and Gentlemen:

 

The undersigned, NuStar Logistics, L.P., refers to the Amended and Restated
5-Year Revolving Credit Agreement dated as of October 29, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”,
with terms defined in the Credit Agreement and not otherwise defined herein
being used herein as therein defined) among NuStar Logistics, L.P., a Delaware
limited partnership (the “Borrower”), NuStar Energy L.P., a Delaware limited
partnership, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents party thereto and hereby gives you
notice, pursuant to Section 2.18 of the Credit Agreement that the undersigned
hereby requests that (x) the Lenders agree to increase their respective
Commitments and/or (y) the New Lenders agree to provide Commitments under the
Credit Agreement, and in that connection sets forth below the information
relating to such proposed Commitment increase as required by Section 2.18 of the
Credit Agreement:

 

(i)            the effective date of such increase of aggregate amount of the
Lenders’ Commitments is                            ;

 

(ii)           the amount of the requested increase (and/or provision, as
applicable) of the aggregate Lenders’ Commitments is
$                                 [$25,000,000 minimum];

 

(iii)          the amount of the requested increase to the amount of the Euro
Sublimit is                                                     [this amount
must not exceed the amount of the requested increase to the Lenders’
Commitments]; and

 

(iv)          the amount of the requested increase to the amount of the GBP
Sublimit is                                                     [this amount
must not exceed the amount of the requested increase to the Lenders’
Commitments].

 

Exhibit C-1 - 1

--------------------------------------------------------------------------------


 

Delivery of an executed counterpart of this Initial Notice of Commitment
Increase by telecopier shall be effective as delivery of an original executed
counterpart of this Initial Notice of Commitment Increase.

 

 

Very truly yours,

 

 

 

 

 

NUSTAR LOGISTICS, L.P.

 

 

 

 

 

 

By:

NuStar GP, Inc., its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Thomas R. Shoaf

 

 

 

 

Executive Vice President and

 

 

 

 

Chief Financial Officer

 

Exhibit C-1 - 2

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF NOTICE OF CONFIRMATION OF COMMITMENT INCREASE

 

[Date]

 

JPMorgan Chase Bank, N.A.

as Administrative Agent

1111 Fannin, 8th Floor

Houston, TX  77002

 

Attention:

 

Ladies and Gentlemen:

 

The undersigned, NuStar Logistics, L.P., refers to the Amended and Restated
5-Year Revolving Credit Agreement dated as of October 29, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”,
with terms defined in the Credit Agreement and not otherwise defined herein
being used herein as therein defined) among NuStar Logistics, L.P., a Delaware
limited partnership (the “Borrower”), NuStar Energy L.P., a Delaware limited
partnership, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents party thereto and hereby gives you
notice, irrevocably, pursuant to Section 2.18 of the Credit Agreement that the
undersigned hereby requests that (x) the Lenders agree to increase their
respective Commitments and/or (y) the New Lenders agree to provide Commitments
under the Credit Agreement, and in that connection sets forth below the
information relating to such proposed Commitment increase as required by
Section 2.18 of the Credit Agreement:

 

(i)            the effective date of such increase of aggregate amount of the
Lenders’ Commitments is                             ;

 

(ii)           the amount of the requested increase (and/or provision, as
applicable) of the aggregate Lenders’ Commitments is
                                 [$25,000,000 minimum];

 

(iii)          the amount of the requested increase to the amount of the Euro
Sublimit is                                                     [this amount
must not exceed the amount of the requested increase to the Lenders’
Commitments];

 

(iv)          the amount of the requested increase to the amount of the GBP
Sublimit is                                                     [this amount
must not exceed the amount of the requested increase to the Lenders’
Commitments];

 

(v)           the Increasing Lenders, the Partially Increasing Lenders or the
New Lenders, if any, which have agreed with the Borrower to increase (and/or
provide, as applicable) their respective Commitments or to provide Commitments,
as the case may be, are: [INSERT NAMES OF THE INCREASING LENDERS, THE PARTIALLY
INCREASING LENDERS AND/OR NEW LENDERS];

 

(vi)          the Reducing Lenders, if any, which have not agreed to increase
their respective Commitments are:  [INSERT THE NAMES OF THE REDUCING LENDERS];
and

 

Exhibit C-2 - 1

--------------------------------------------------------------------------------


 

(vii)         set forth on Schedule I hereto is the amount of the respective
Commitments of all Increasing Lenders, Partially Increasing Lenders, Reducing
Lenders and New Lenders after the effective date of such increase.

 

Delivery of an executed counterpart of this Notice of Confirmation of Commitment
Increase by telecopier shall be effective as delivery of an original executed
counterpart of this Notice of Confirmation of Commitment Increase.

 

 

Very truly yours,

 

 

 

 

 

NUSTAR LOGISTICS, L.P.

 

 

 

 

 

 

By:

NuStar GP, Inc., its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Thomas R. Shoaf

 

 

 

 

Executive Vice President and

 

 

 

 

Chief Financial Officer

 

Exhibit C-2 - 2

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 

EXHIBIT D

 

[FORM OF]

 

AMENDED AND RESTATED

 

SUBSIDIARY GUARANTY AGREEMENT

 

made by

 

EACH OF THE GUARANTORS (as defined herein)

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

Dated as of October 29, 2014

 

--------------------------------------------------------------------------------

 

Exhibit D - 1

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT, dated as of October 29,
2014, made by the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Guarantors” and each a
“Guarantor”), in favor of JPMorgan Chase Bank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”), for the benefit of the banks and
other financial institutions or entities (the “Lenders”) parties to the Amended
and Restated 5-Year Revolving Credit Agreement, dated as of October 29, 2014
(the “Credit Agreement”), among NuStar Logistics, L.P., a Delaware limited
partnership (the “Borrower”), NuStar Energy L.P., a Delaware limited partnership
(the “MLP”), the Lenders, the Administrative Agent, and the other agents party
thereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the MLP, the lenders party thereto, and JPMorgan Chase
Bank, N.A., as administrative agent, have heretofore entered into that certain
5-Year Revolving Credit Agreement, dated as of May 2, 2012 (as heretofore
amended, modified or supplemented, the “Existing Credit Agreement”).

 

WHEREAS, the guarantors party thereto entered into that certain Subsidiary
Guaranty Agreement, dated as of May 2, 2012, to guarantee the “Borrower
Obligations” under the Existing Credit Agreement (as heretofore amended,
modified or supplemented, the “Existing Subsidiary Guaranty Agreement”).

 

WHEREAS, on even date herewith, the Borrower, the MLP, the Lenders and the
Administrative Agent are amending and restating the Existing Credit Agreement by
executing and delivering the Credit Agreement.

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement may
be or have been used in part to enable the Borrower to make valuable transfers
to one or more of the Guarantors in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement;

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Guarantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Lenders, which amends and
restates the Existing Subsidiary Guaranty Agreement on the term and conditions
stated herein; and

 

WHEREAS, it is a condition subsequent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that certain subsidiaries of the MLP shall from time to time become parties to
this Agreement as Guarantors by executing and delivering an Assumption
Agreement, in the form attached hereto as Annex 1, to the Administrative Agent
for the ratable benefit of the Lenders;

 

Exhibit D - 2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
continue their respective extensions of credit to the Borrower under the Credit
Agreement, each Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders, as follows:

 

SECTION 1.  DEFINED TERMS

 

1.1          Definitions.

 

(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

(b)           The following terms shall have the following meanings:

 

“Agreement”:  means this Amended and Restated Subsidiary Guaranty Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.

 

“Borrower Obligations”:  means the collective reference to all obligations,
liabilities and indebtedness (including all Indebtedness) owing by the Borrower
pursuant to the Credit Agreement, including, without limitation, the unpaid
principal of and interest on the Loans and LC Disbursements and all other
obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in the Credit Agreement
after the maturity of the Loans and LC Disbursements and interest accruing at
the then applicable rate provided in the Credit Agreement after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Administrative Agent, any Issuing Bank or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement, any Letter of Credit or the other Loan
Documents or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent,
the Issuing Banks or to the Lenders that are required to be paid by the Borrower
pursuant to the terms of any of the foregoing agreements).

 

“Guarantor Obligations”:  means with respect to any Guarantor, the collective
reference to (i) the Borrower Obligations and (ii) all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement, in each case whether on account of guarantee obligations,
reimbursement obligations, loan obligations, fees, indemnities, costs, expenses
or otherwise (including, without limitation, all fees and disbursements of
counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

 

“Guarantors”:  means the collective reference to each Guarantor party to this
Agreement.

 

“Obligations”:  means in the case of each Guarantor, its Guarantor Obligations.

 

“Solvent”: means with respect to each Guarantor as of any date, that (a) the
value of the assets of such Guarantor (both at fair value and present fair
saleable value) is, on the date of determination, greater than the total amount
of liabilities (including contingent and unliquidated liabilities) of such
Guarantor as of such date, (b) as of such date, such Guarantor is able to pay
all of its liabilities as such liabilities mature and (c) as of such date, such
Guarantor does not have unreasonably small capital given the nature of its

 

Exhibit D - 3

--------------------------------------------------------------------------------


 

business.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

1.2          Other Definitional Provisions.

 

(a)           The words “hereof,” “herein”, “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Annex references are to this Agreement unless otherwise specified.

 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)           A reference to any Person hereunder shall be deemed to include a
reference to such Person’s successor’s, endorsees, transferees and assigns.

 

SECTION 2.  GUARANTEE

 

2.1          Guarantee.

 

(a)           Each of the Guarantors hereby, jointly and severally,
(i) absolutely, unconditionally and irrevocably, guarantees to the
Administrative Agent for the ratable benefit of the Lenders and their respective
successors, endorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations and (ii) indemnifies and
holds harmless the Administrative Agent and each Lender from, and agrees to pay
to the Administrative Agent and each Lender, all reasonable costs and expenses
(including reasonable counsel fees and expenses) incurred by the Administrative
Agent or such Lender in enforcing any of its rights under this Agreement.  The
guarantee in this Section 2.1 is a continuing guarantee, and shall apply to all
Obligations owing at any time whenever arising or incurred and shall remain in
full force and effect until the Obligations have been indefeasibly paid in full
in cash.  Each Guarantor agrees that notwithstanding any stay, injunction or
other prohibition preventing the payment by the Borrower of all or any portion
of the Borrower Obligations and notwithstanding that all or any portion of the
Borrower Obligations may be unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving the Borrower,
such Borrower Obligations shall nevertheless be due and payable by such
Guarantor for the purposes of this Agreement at the time such Borrower
Obligations would by payable by the Borrower under the provisions of the Credit
Agreement.  Notwithstanding the foregoing, any enforcement of this Agreement
with respect to the rights of any Lender may be accomplished by the
Administrative Agent acting on behalf of such Lender.

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder shall in no
event exceed the amount which can be guaranteed by such Guarantor under
applicable federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in Section 2.2).

 

(c)           Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

 

Exhibit D - 4

--------------------------------------------------------------------------------


 

(d)           The guarantee contained in this Section 2.1 shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2.1 shall have been
satisfied by indefeasible payment in full in cash, no Letter of Credit shall be
outstanding and the Commitments shall be terminated, notwithstanding that from
time to time during the term of the Credit Agreement the Borrower may be free
from any Borrower Obligations.

 

(e)           No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until, subject to Section 2.6, the
Borrower Obligations are indefeasibly paid in full in cash, no Letter of Credit
shall be outstanding and the Commitments are terminated.

 

2.2          Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

 

2.3          No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any other Guarantor (or any other guarantor) or any
collateral security or guarantee or right of offset held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor (or any other guarantor) in respect of payments
made by such Guarantor hereunder, until all amounts owing to the Administrative
Agent and the Lenders by the Borrower on account of the Borrower Obligations are
indefeasibly paid in full in cash, no Letter of Credit shall be outstanding and
the Commitments are terminated.  If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full in cash, such amount shall be held
by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

 

2.4          Amendments, Etc. with respect to the Borrower Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Borrower Obligations
continued, and the Borrower Obligations, or

 

Exhibit D - 5

--------------------------------------------------------------------------------


 

the liability of any other Person upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released.  Neither the Administrative Agent
nor any Lender shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Borrower Obligations or for
the guarantee contained in this Section 2 or any property subject thereto.

 

2.5          Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Borrower Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Borrower and
any of the Guarantors, on the one hand, and the Administrative Agent  and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2. 
Each Guarantor waives diligence, presentment, protest, demand for payment,
notice of intent to accelerate, notice of acceleration and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations.  Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent  or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Administrative Agent  or any Lender, (c) any extension, other indulgence,
renewal, settlement, discharge, compromise, waiver, subordination or release in
respect of any Borrower Obligation, security, Person or otherwise, (d) any
modification or amendment of or supplement to the Borrower Obligations,
including any increase or decrease in the principal, the rates of interest or
other amounts payable thereunder, (e) any release, non-perfection or invalidity
of any direct or indirect security for any Borrower Obligation, (f) any change
in the existence, structure, constitution, name, objects, powers, business,
control or ownership of the Borrower or any other Person, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Borrower or
any other Person or its assets, (g) any limitation, postponement, prohibition,
subordination or other restriction on the rights of the Administrative Agent or
the Lenders to payment of the Borrower Obligations, (h) any release,
substitution or addition of any cosigner, endorser or other guarantor of the
Borrower Obligations, (i) any defense arising by reason of any failure of the
Borrower to make any presentment, demand for performance, notice of
non-performance, protest, notice of intent to accelerate, notice of acceleration
and any other notice, including notice of all of the following:  acceptance of
this Agreement, partial payment or non-payment of all or any part of the
Borrower Obligations and the existence, creation, or incurring of new or
additional Borrower Obligations, (j) any defense arising by reason of any
failure of the Administrative Agent to proceed against the Borrower or any other
Person, to proceed against, apply or exhaust any security held from the Borrower
or any other Person for the Borrower Obligations, to proceed against, apply or
exhaust any security held from any Guarantor or any other Person for this
Agreement or to pursue any other remedy in the power of the Administrative Agent
or the Lenders whatsoever, (k) any law

 

Exhibit D - 6

--------------------------------------------------------------------------------


 

which provides that the obligation of a guarantor must neither be larger in
amount nor in other respects more burdensome than that of the principal
obligation or which reduces a guarantor’s obligation in proportion to the
principal obligation, (l) any defense arising by reason of any incapacity, lack
of authority, or other defense of the Borrower or any other Person, or by reason
of any limitation, postponement, prohibition on the Administrative Agent’s or
the Lenders’ right to payment of the Borrower Obligations or any part thereof,
or by reason of the cessation from any cause whatsoever of the liability of the
Borrower or any other Person with respect to all or any part of the Borrower
Obligations, or by reason of any act or omission of the Administrative Agent or
the Lenders which directly or indirectly results in the discharge or release of
the Borrower or any other Person of all or any part of the Borrower Obligations
or any security or guarantee therefore, whether by contract, operation of law or
otherwise, (m) any defense arising by failure by the Administrative Agent or the
Lenders to obtain, perfect or maintain a perfected or prior (or any) security
interest in or lien or encumbrance upon any property of the Borrower or any
other Person, or by reason of any interest of the Borrower in any property,
whether as owner thereof or the holder of a security interest therein or lien or
encumbrance thereon, being invalidated, voided, declared fraudulent or
preferential or otherwise set aside, or by reason of any impairment by the
Borrower of any right to recourse or collateral, (n) any defense arising by
reason of the failure of the Borrower to marshal any assets, (o) any defense
based upon any failure of the Administrative Agent or any Lender to give to the
Borrower or any Guarantor notice of any sale or other disposition of any
property securing any or all of the Obligations, or any defect in any notice
that may be given in connection with any sale or other disposition of any such
property, or any failure of the Administrative Agent or any Lender to comply
with any provision of applicable law in enforcing any security interest in or
lien upon any such property, including any failure of the Administrative Agent
or any Lender to dispose of any such property in a commercially reasonable
manner, (p) any dealing whatsoever with the Borrower or other Person or any
security, whether negligently or not, or any failure to do so, (q) any defense
based upon or arising out any bankruptcy, insolvency, reorganization,
moratorium, arrangement, readjustment of debt, liquidation or dissolution
proceeding commenced by or against the Borrower or any other Person, including
any discharge of, or bar against collecting, any of the Borrower Obligations, in
or as a result of any such proceeding, (r) or any other act or omission to act
or delay of any kind by the Borrower, the Administrative Agent, any Lender, any
Guarantor or any other Person or any other circumstance whatsoever, whether
similar or dissimilar to the foregoing, which might, but for the provisions of
this Section 2.5, constitute a legal or equitable discharge, limitation or
reduction of such Guarantor’s obligations hereunder (other than the indefeasible
payment in full in cash of all of the Borrower Obligations).  The foregoing
provisions apply (and the foregoing waivers will be effective) even if the
effect of any action (or failure to take any action) by the Administrative Agent
or any Lender is to destroy or diminish a Guarantor’s subrogation rights, such
Guarantor’s right to proceed against the Borrower for reimbursement, such
Guarantor’s right to recover contribution from any other Guarantor or any other
right or remedy.  When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Administrative Agent or
any Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any Lender to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor. 
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

Exhibit D - 7

--------------------------------------------------------------------------------


 

2.6          Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

2.7          Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim and
without deduction for any taxes and in immediately available funds and in
Dollars at the Administrative Agent ‘s payment office at the address provided in
Section 2.16 of the Credit Agreement.

 

SECTION 3.  REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Guarantor hereby represents and warrants
to the Administrative Agent and each Lender that:

 

3.1          Representations in Credit Agreement.  In the case of each
Guarantor, the representations and warranties relating to subsidiaries of the
Borrower and the MLP set forth in Article III of the Credit Agreement, each of
which is hereby incorporated herein by reference and shall apply mutatis
mutandis, are true and correct, and the Administrative Agent and each Lender
shall be entitled to rely on each of them as if they were fully set forth
herein.  Each Guarantor also represents and warrants that it is Solvent and that
it is a Subsidiary of the MLP.

 

SECTION 4.  COVENANTS

 

Each Guarantor covenants and agrees with the Administrative Agent and the
Lenders that, from and after the date of this Agreement until the Obligations
shall have been indefeasibly paid in full in cash, no Letter of Credit shall be
outstanding and the Commitments shall have terminated, in the case of each
Guarantor, such Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor or any of its
Subsidiaries.

 

SECTION 5.  THE ADMINISTRATIVE AGENT

 

5.1          Authority of Administrative Agent.  Each Guarantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the Lenders, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Guarantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Lenders with full
and valid authority so to act or refrain from acting, and no Guarantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

Exhibit D - 8

--------------------------------------------------------------------------------


 

SECTION 6.  MISCELLANEOUS

 

6.1          Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.02 of the Credit Agreement.

 

6.2          Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Guarantor hereunder shall be effected in the manner
provided for in Section 10.01 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

6.3          No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 6.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion.  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

6.4          Enforcement Expenses; Indemnification.

 

(a)           Each Guarantor agrees to pay or reimburse each Lender and the
Administrative Agent for all its costs and expenses incurred in collecting
against such Guarantor under the guarantee contained in Section 2 or otherwise
enforcing or preserving any rights under this Agreement and which such Guarantor
is a party, including, without limitation, the reasonable fees and disbursements
of counsel (including the allocated fees and expenses of in-house counsel) to
each Lender and of counsel to the Administrative Agent.

 

(b)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the same extent
the Borrower would be required to do so pursuant to Section 10.03 of the Credit
Agreement.

 

(c)           The agreements in this Section 6.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

6.5          Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

 

6.6          Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent. 

 

Exhibit D - 9

--------------------------------------------------------------------------------


 

Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

6.7          Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

6.8          Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Guarantors, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof and thereof not expressly
set forth or referred to herein.

 

6.9          GOVERNING LAW.  THIS  AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND TO THE
EXTENT CONTROLLING, LAWS OF THE UNITED STATES OF AMERICA.

 

6.10        Submission to Jurisdiction; Waivers.  Each Guarantor hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Guarantor at
its address referred to in Section 6.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 6.10 any special, exemplary, punitive or consequential damages.

 

6.11        Acknowledgments.  Each Guarantor hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

Exhibit D - 10

--------------------------------------------------------------------------------

 


 

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or the relationship between the Administrative Agent and Lenders,
on one hand, and the Guarantors, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

 

6.12        WAIVERS OF JURY TRIAL.  EACH GUARANTOR, AND THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

6.13        Section Headings.  The Section headings used in this  Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

6.14        Additional Guarantors.  Each Subsidiary of the MLP that is required
to become a party to this Agreement pursuant to Section 5.11 of the Credit
Agreement shall become a party hereto and a Guarantor hereunder for all purposes
of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex 1 hereto.

 

6.15        Release of Guarantors.  At the request and sole expense of the
Borrower and the MLP:  any Subsidiary of the MLP that is a Guarantor shall be
released from its obligations hereunder in the event that (a) all of the Equity
Interests of such Guarantor shall be sold, transferred or otherwise disposed of
in a transaction permitted by the Credit Agreement or (b) such Subsidiary does
not guarantee any obligations of the MLP or any of its Subsidiaries under any
Covered Material Indebtedness (including the Indenture), or any such Subsidiary
is to be released from such guarantee of such Covered Material Indebtedness
immediately following such Subsidiary’s release from its obligations hereunder,
provided that the Borrower and the MLP shall have delivered to the
Administrative Agent, at least ten Business Days prior to the date of the
proposed release, a written request of a Responsible Officer of each of the
Borrower and the MLP for release identifying the relevant Guarantor and the
terms of the sale or other disposition or release from such guaranty, as the
case may be, in reasonable detail, together with a certification by the Borrower
and the MLP that such transaction is in compliance with the Credit Agreement and
the other Loan Documents and that at the time of such release, after giving
effect to any other Subsidiary of the MLP becoming a party hereto, the Borrower
and the MLP are in compliance with Section 5.11 of the Credit Agreement and no
Event of Default exists or would exist as a result of such release; provided
further that if such Subsidiary is not released from such guarantee of such
Covered Material Indebtedness within five (5) days of such Subsidiary’s release
from the Subsidiary Guaranty, then such Subsidiary shall immediately become a
party to the Subsidiary Guaranty.

 

6.16        Limitation of Liability.  Neither the General Partner nor the
general partner(s) of the MLP shall be liable for (c) the obligations of the
Borrower under this Agreement or (d) the obligations of the MLP under this
Agreement, including in each case, without limitation, by reason of any payment
obligation imposed by governing state partnership statutes and any provision of
the applicable limited partnership agreement of the Borrower or the MLP that
requires such General Partner or general partner(s), as the case may be, to
restore a capital account deficit.

 

Exhibit D - 11

--------------------------------------------------------------------------------


 

6.17        Existing Subsidiary Guaranty Agreement.  This Agreement amends and
restates in its entirety the Existing Subsidiary Guaranty Agreement. The Credit
Agreement and any promissory notes issued in connection therewith have been
given in renewal, extension, rearrangement and increase, and not in
extinguishment of the obligations under the Existing Credit Agreement and the
notes and other documents related thereto.  All guarantees in respect of the
Existing Credit Agreement and the obligations relating thereto, including the
guarantees of the Existing Subsidiary Guaranty Agreement are hereby ratified,
confirmed, renewed, extended, brought forward and rearranged as security for the
Obligations, in addition to and cumulative of the guarantees of this Agreement.

 

[Signature page follows.]

 

Exhibit D - 12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Subsidiary Guaranty Agreement to be duly executed and delivered as of the date
first above written.

 

 

Guarantor

 

 

 

 

 

 

 

 

 

 

By:

[

]

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[Guarantor]

 

 

 

 

 

 

 

 

 

 

By:

[

]

 

 

Title:

 

 

 

Exhibit D - 13

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS

 

Guarantors

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit D - 14

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated Subsidiary Guaranty Agreement dated as of October 29, 2014, (the
“Subsidiary Guaranty Agreement”), made by the Guarantors parties thereto in
favor of JPMorgan Chase Bank, N.A., as Administrative Agent, for the benefit of
the Lenders.  The undersigned agrees for the benefit of the Administrative Agent
and the Lenders the undersigned will be bound by the terms of the Subsidiary
Guaranty Agreement and will comply with such terms insofar as such terms are
applicable to the undersigned.

 

 

[

]

 

 

 

 

 

By:

[

]

 

 

Title:

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit D - 15

--------------------------------------------------------------------------------


 

Annex 1 to
Subsidiary Guaranty Agreement

 

ASSUMPTION AGREEMENT, dated as of [                                ], [201_], by
[                                                            
                      ], a [                                            ]
corporation (the “Additional Guarantor”), in favor of JPMorgan Chase Bank, N.A.,
as Administrative Agent  (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (the “Lenders”) parties to the Credit
Agreement referred to below.  All capitalized terms not defined herein shall
have the meaning ascribed to them in such Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, NuStar Logistics, L.P., a Delaware limited partnership (the
“Borrower”), NuStar Energy L.P., a Delaware limited partnership (the “MLP”), the
Lenders and the Administrative Agent have entered into an Amended and Restated
Credit Agreement, dated as of October 29, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, certain subsidiaries of the
MLP (other than the Additional Guarantor) have entered into the Amended and
Restated Subsidiary Guaranty Agreement, dated as of October 29, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Subsidiary
Guaranty Agreement”) in favor of the Administrative Agent for the benefit of the
Lenders:

 

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Subsidiary Guaranty Agreement; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Subsidiary Guaranty
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             Subsidiary Guaranty Agreement.  By executing and delivering this
Assumption Agreement, the Additional Guarantor, as provided in Section 6.14 of
the Subsidiary Guaranty Agreement, hereby becomes a party to the Subsidiary
Guaranty Agreement as a Guarantor thereunder with the same force and effect as
if originally named therein as a Guarantor and, without limiting the generality
of the foregoing, hereby expressly assumes all obligations and liabilities of a
Guarantor thereunder.  The information set forth in Annex l-A hereto is hereby
added to the information set forth in Schedule 1 to the Subsidiary Guaranty
Agreement.  The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Subsidiary
Guaranty Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.

 

2.             GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND TO THE
EXTENT CONTROLLING, LAWS OF THE UNITED STATES OF AMERICA.

 

Exhibit D - 16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GUARANTOR]

 

 

 

 

 

 

 

 

By:

[

]

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit D - 17

--------------------------------------------------------------------------------

 


 

EXHIBIT E-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated 5-Year Revolving Credit
Agreement dated as of October 29, 2014 (together with all amendments,
restatements, supplements or other modifications thereto, the “Credit
Agreement”) among NuStar Logistics, L.P., a Delaware limited partnership (the
“Borrower”), NuStar Energy L.P., a Delaware limited partnership, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto.

 

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

Exhibit E-1

--------------------------------------------------------------------------------


 

 

EXHIBIT E-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated 5-Year Revolving Credit
Agreement dated as of October 29, 2014 (together with all amendments,
restatements, supplements or other modifications thereto, the “Credit
Agreement”) among NuStar Logistics, L.P., a Delaware limited partnership (the
“Borrower”), NuStar Energy L.P., a Delaware limited partnership, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto.

 

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

Exhibit E-2

--------------------------------------------------------------------------------


 

EXHIBIT E-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated 5-Year Revolving Credit
Agreement dated as of October 29, 2014 (together with all amendments,
restatements, supplements or other modifications thereto, the “Credit
Agreement”) among  NuStar Logistics, L.P., a Delaware limited partnership (the
“Borrower”), NuStar Energy L.P., a Delaware limited partnership, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto.

 

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

Exhibit E-3

--------------------------------------------------------------------------------


 

EXHIBIT E-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated 5-Year Revolving Credit
Agreement dated as of October 29, 2014 (together with all amendments,
restatements, supplements or other modifications thereto, the “Credit
Agreement”) among NuStar Logistics, L.P., a Delaware limited partnership (the
“Borrower”), NuStar Energy L.P., a Delaware limited partnership, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto.

 

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

Exhibit E-4

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Commitments

 

LENDER

 

COMMITMENT

 

JPMorgan Chase Bank, N.A.

 

$

88,000,000.00

 

Mizuho Bank, Ltd.

 

$

88,000,000.00

 

PNC Bank, National Association

 

$

88,000,000.00

 

SunTrust Bank

 

$

88,000,000.00

 

Wells Fargo Bank, National Association

 

$

88,000,000.00

 

Bank of America, N.A.

 

$

75,000,000.00

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

75,000,000.00

 

Barclays Bank PLC

 

$

75,000,000.00

 

BNP Paribas

 

$

75,000,000.00

 

Compass Bank

 

$

75,000,000.00

 

Deutsche Bank AG New York Branch

 

$

75,000,000.00

 

DNB Capital LLC

 

$

75,000,000.00

 

Royal Bank of Canada

 

$

75,000,000.00

 

Sumitomo Mitsui Banking Corporation

 

$

75,000,000.00

 

UBS AG, Stamford Branch

 

$

75,000,000.00

 

U.S. Bank National Association

 

$

75,000,000.00

 

Scotiabanc Inc.

 

$

50,000,000.00

 

Branch Banking and Trust Company

 

$

50,000,000.00

 

Citibank, N.A.

 

$

50,000,000.00

 

Comerica Bank

 

$

50,000,000.00

 

Frost Bank

 

$

25,000,000.00

 

First Commercial Bank New York Branch

 

$

10,000,000.00

 

TOTAL:

 

$

1,500,000,000

 

 

Schedule 2.01

--------------------------------------------------------------------------------


 

SCHEDULE 2.04

 

LC Issuance Limits

 

Issuing Bank

 

LC Issuance Limit

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

100,000,000

 

 

 

 

 

SunTrust Bank

 

$

100,000,000

 

 

 

 

 

Mizuho Bank, Ltd.

 

$

100,000,000

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

100,000,000

 

 

 

 

 

PNC Bank, National Association

 

$

100,000,000

 

 

 

 

 

TOTAL:

 

$

500,000,000

 

 

Schedule 2.04

--------------------------------------------------------------------------------


 

SCHEDULE 3.06

 

Disclosed Matters

 

All actions, suits, proceedings, claims and Environmental Liabilities arising
out of or related to the refined product terminal in Portland, Oregon located
adjacent to the Portland Harbor, as described in NuStar Energy L.P.’s Annual
Report on Form 10-K for the year ended December 31, 2013.

 

Any other actions, suits, proceedings, claims and investigations described in
NuStar Energy L.P.’s Annual Report on Form 10-K for the year ended December 31,
2013.

 

Schedule 3.06

--------------------------------------------------------------------------------


 

SCHEDULE 3.12

 

Subsidiaries

 

Subsidiary

 

Jurisdiction of
Formation

 

Restricted/
Unrestricted/Material

 

Ownership
Percentage

 

Bicen Development Corporation N.V.

 

A public body of the Netherlands

 

Restricted

 

100

%

Cooperatie NuStar Holdings U.A.

 

Netherlands

 

Restricted

 

100

%

Diamond K Limited

 

Bermuda

 

Restricted

 

100

%

LegacyStar, Inc.

 

Delaware

 

Restricted

 

100

%

LegacyStarInvestment, LLC

 

Delaware

 

Restricted

 

100

%

LegacyStar, LLC

 

Delaware

 

Restricted

 

100

%

Kaneb Management, LLC

 

Delaware

 

Restricted

 

100

%

Kaneb Management Company LLC

 

Delaware

 

Restricted

 

100

%

NuStar Pipeline Company, LLC

 

Delaware

 

Restricted

 

100

%

NuStar Pipeline Holding Company, LLC

 

Delaware

 

Restricted

 

100

%

NuStar Pipeline Operating Partnership L.P.

 

Delaware

 

Restricted - Material

 

100

%

NuStar Pipeline Partners L.P.

 

Delaware

 

Restricted

 

100

%

LegacyStarServices, LLC

 

Delaware

 

Restricted

 

100

%

NS Security Services, LLC

 

Delaware

 

Restricted

 

100

%

NuStar Asphalt Chickasaw, LLC

 

Texas

 

Restricted

 

100

%

NuStar Asphalt Holdings, Inc.

 

Delaware

 

Restricted

 

100

%

NuStar Asphalt Holdings, LLC

 

Delaware

 

Restricted

 

100

%

NuStar Refining, LLC

 

Delaware

 

Restricted

 

100

%

NuStar Supply & Trading LLC

 

Delaware

 

Restricted

 

100

%

NuStar Terminals B.V.

 

Netherlands

 

Restricted

 

100

%

NuStar Eastham Limited

 

England

 

Restricted

 

100

%

NuStar Terminals Limited

 

England

 

Restricted

 

100

%

NuStar Energy Services, Inc.

 

Delaware

 

Restricted

 

100

%

NuStar Burgos, LLC

 

Delaware

 

Restricted

 

100

%

NuStar GP, Inc.

 

Delaware

 

Restricted

 

100

%

NuStar Holdings B.V.

 

Netherlands

 

Restricted

 

100

%

NuStar Internacioncal, S. deR.L. de C.V.

 

Mexico

 

Restricted

 

100

%

NuStar Logistics, L.P.

 

Delaware

 

Restricted - Material

 

100

%

Petroburgos, S. de R.L. de C.V.

 

Mexico

 

Restricted

 

100

%

Point Tupper Marine Services Co.

 

Nova Scotia

 

Restricted

 

100

%

NuStar Grangemouth Limited

 

England

 

Restricted

 

100

%

Saba Company N.V.

 

A public body of the Netherlands

 

Restricted

 

100

%

Seven Seas Steamship Company (Sint Eustatius) N.V.

 

A public body of the Netherlands

 

Restricted

 

100

%

Shore Terminals LLC

 

Delaware

 

Restricted

 

100

%

NuStar Texas Holding, Inc.

 

Delaware

 

Restricted

 

100

%

NuStar Terminals Texas, Inc.

 

Delaware

 

Restricted

 

100

%

NuStar Terminals Partners TX L.P.

 

Delaware

 

Restricted

 

100

%

NuStar Technology, Inc.

 

Delaware

 

Restricted

 

100

%

NuStar Terminals Antilles N.V.

 

Curacao

 

Restricted

 

100

%

NuStar Terminals Canada Co.

 

Nova Scotia

 

Restricted

 

100

%

 

Schedule 3.12-Page 1

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of
Formation

 

Restricted/
Unrestricted/Material

 

Ownership
Percentage

 

NuStar Terminals Canada Holdings Co

 

Nova Scotia

 

Restricted

 

100

%

NuStar Terminals Canada Partnership

 

Nova Scotia

 

Restricted

 

100

%

NuStar Terminals Corporation N.V.

 

Curacao/Netherlands

 

Restricted

 

100

%

NuStar Terminals Delaware, Inc.

 

Delaware

 

Restricted

 

100

%

NuStar Caribe Terminals, Inc.

 

Delaware

 

Restricted

 

100

%

NuStar Terminals International N.V.

 

Curacao

 

Restricted

 

100

%

NuStar Terminals Marine Services N.V.

 

A public body of the Netherlands

 

Restricted

 

100

%

NuStar Terminals New Jersey, Inc.

 

Delaware

 

Restricted

 

100

%

NuStar Terminals N.V.

 

A public body of the Netherlands

 

Restricted - Material

 

100

%

NuStar Terminals Operations Partnership L.P.

 

Delaware

 

Restricted

 

100

%

NuStar Terminals Services, Inc.

 

Delaware

 

Restricted

 

100

%

Texas Energy Services LLC

 

Delaware

 

Restricted

 

100

%

 

Schedule 3.12-Page 2

--------------------------------------------------------------------------------


 

SCHEDULE 6.07

 

Affiliate Agreements

 

None.

 

Schedule 6.07

--------------------------------------------------------------------------------


 

SCHEDULE 6.08

 

Existing Restrictions

 

Restrictions and conditions set forth in the following documents:

 

·                  the Indenture;

·                  Letter of Credit Agreement dated as of June 5, 2012 among
NuStar Logistics, L.P., NuStar Energy L.P., the Lenders party thereto and Mizuho
Corporate Bank, Ltd., as Issuing Bank and Administrative Agent, as amended;

·                  Letter of Credit Agreement dated as of June 5, 2013 among
NuStar Logistics, L.P., NuStar Energy L.P., the Lenders party thereto and The
Bank of Nova Scotia, as Issuing Bank and Administrative Agent, as amended; and

·                  Letter of Credit Agreement dated as of September 3, 2014
among NuStar Logistics, L.P., NuStar Energy L.P., the Lenders party thereto and
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Issuing Bank and Administrative
Agent.

 

Schedule 6.08

--------------------------------------------------------------------------------